 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBarnard Engineering Company, Inc.; Fire Sprinkler,Inc.andRoad Sprinkler Fitters Local UnionNo. 669,United Association of Journeymen andApprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, AFL-CIOandSprinkler Fitters Local 709, UnitedAssociation of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of theUnited States and Canada,AFL-CIO. Cases21-CA-24246 and 21-CA-24032June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND DEVANEYOn March 13, 1987, Administrative Law JudgeTimothy D. Nelson issued the attached decision.The Respondents filed exceptions and a supportingbrief.The General Counsel filedan answeringbrief.Road Sprinkler Fitters Local Union No. 669filed cross-exceptions and a brief in opposition tothe Respondents'exceptions and in support of itscross-exceptions. The Respondents filed an answer-ing brief to the cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs,and hasdecided to affirm the judge's rulings, findings,' and'The judge incorrectly stated that the 8(a)(5) complaint allegations in-volved a refusal to honor Local 669's 1982 and 1985 collective-bargainingagreements.In fact the complaint specifically alleges violations with re-spect to only the 1985 collective-bargaining agreement and for a periodcommencing April 28, 1985. The General Counsel, however, sought aremedy covering both contracts in view of her theory of fraudulent con-cealment by the RespondentsThe Respondents have excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd. 188 F.2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings.In adopting the judge's credibility resolutions,we note thathe incorrectly stated that Les Lindley, the president and sole stockholderof Barnard and the former president and sole shareholder of FSI,"admit-ted" that he gave false sworn testimony at the arbitration proceeding.While the record reflects that his testimony at the arbitration proceedingand the hearing below was not consistent in all respects,he did not admiton the record that he had testified falsely. This error,however,does notaffect our agreement with the judge's discrediting him based on the otherreasons relied on by the judge.In adopting the judge's finding of fraudulent concealment,we do notrely on Les Lindley's refusal,in the prior unfair labor practice proceed-ing reported at 282 NLRB 617 (1987),to answer certain questions onfifth amendment grounds.' In adopting the judge's ultimate conclusion of alter ego status, we donot rely on the following findings of the judge,which are not supportedby the record.Although the judge found that Chip Lindley,Les' son,who in June 1983 became the sole shareholder and president of FSI, usedmoneys generated from Barnard's operation to capitalize FSI, the recordshows that Chip used moneys from the family trust,which was fundedprimarily by Barnard. Further,contrary to the judge,the record showsthat the transition period for the Respondents exceeded 6 months, andconclusions2 and to adopt the recommended Orderas modified. SIn adopting the judge's finding that Local 669'scharge was not barred by Section 10(b), we agreethat Local 669 did not have clear notice of the al-leged violations of Section 8(a)(5) more than 6months before it filed its charge on October 28,1985.SeeSouthernCaliforniaEdisonCo.,284NLRB 1205 (1987). In this regard, we note thatwhen, in the summer of 1984, it acquired informa-tion that caused it to have a reasonable belief thatthe Respondents were related companies,4 Local669 in September 1984 promptly put the Respond-ents on notice of the issue by requesting informa-tion from Respondent Barnard specifically seekingto determine whether in fact Barnard and Respond-ent FSI were alter egos. Although Local 669 mighthave filed a charge based on the information it pos-sessed in September 1984, it pursued the reasonablealternate course of requesting additional informa-tion in order to determine whether a charge orgrievance would likely have merit. Barnard, how-ever, not only refused, unlawfully, to provide theinformation that Local 669 had requested, but, asthe judge found, fraudulently concealed certain keydetailsof the two companies' interrelationshipswith the intent to mislead Local 669 into believingthat they were entirely separate entities. Thus, thethat Barnard's phaseout period began sometime after it stopped biddingon jobs in May 1984.We further note that,contrary to the judge, therecord does not indicate whether FSI purchased gasoline from Barnardprior to 1984We also agree with the Respondents that the record doesnot show a reason for the September 1983 industry strike or that Les an-ticipated the strike.Furthermore,we do not rely on thejudge's infer-ences of antiunion motivation,which are not supported by the record,regarding the original formation of FSI as a purported double-breastedoperation, FSI's acquisition of the C-16 license in the first place,and thereactivation of FSI and the September 1983 industry strike. We, howev-er,find it unnecessary to pass on the Respondents'exception that thejudge mischaracterized Les' testimony as to why Barnard decided to rec-ognize both Locals commencing in 1970 because there is no dispute thatBarnard recognized both Locals prior to FSI's reactivation.aWe shall modify thejudge's recommended Order by adding the af-firmative requirement that the Respondents remove from their recordsany reference to the unlawful discharge of employee Charles Cepeda.The Respondents are also required to provide written notice of this re-moval to Cepeda and notify him that his discharge will not be used as abasis for future personnel actions concerning him.Sterling Sugars,261NLRB 472 (1982).The recommended Order is also modified to reflect a remedy for the8(a)(1) violation committed when SupervisorC. J. Lindleytold Cepedathat he was discharged for having testified in an arbitration proceedingfor Local 7094 Local 669 had learned that Leslie Lindley was the president,qualify-ing individual for construction bonds,and agent for service of process ofboth Companies;that the Respondents had the same address and tele-phone number;and that the Respondents interchanged certain equipmentand personnel.In view of the foregoing, which the Board inBarnard Engineering Co.,282 NLRB 617, 620(1987), found to give Local 669 a "reasonable belief'that the Companies were related,we do not accept the judge's findingthat Local 669 had nothing more than a"suspicion"that they were alteregosWe further disavow the judge's implication that the 10(b) perioddid not begin to run until Local 669 possessed prima facie evidence thatthe Respondents were alter egos295 NLRB No. 30 BARNARD ENGINEERING CO.227Union's delay in filing its charge may fairly be laidat Barnard's doorstep because it was Barnard's un-lawful refusal to provide the requested informationand concurrent fraudulent misrepresentations thatfrustrated the Union's attempts to obtain that infor-mation.5We conclude that,under these circum-stances, Local 669's charge was not untimely filed.ORDERThe National Labor Relations Board orders thatthe Respondents,Barnard Engineering Company,Inc. and Fire Sprinkler,Inc.,Anaheim and Fuller-ton,California,respectively, their officers, agents,successors,and assigns, shall1.Cease and desist from(a)Telling an employee that he was dischargedfor having testified in an arbitration proceeding forSprinkler Fitters Local 709 or any other labor or-ganization.-(b)Dischargingorotherwisediscriminatingagainst any employee for having testified in an ar-bitration proceeding for Sprinkler Fitters Local 709or any other labor organization.(c)Refusing to recognize, during the term of acollective-bargainingagreementwith it,RoadSprinkler Fitters Local Union No. 669,as the ex-clusive collective-bargaining representative of theFSI employees covered by the agreement.(d)Unilaterally changing, during the contractterm,wages, hours, or other terms and conditionsof employment of the FSI unit employees set forthin Local 669's 1982 and 1985 collective-bargainingagreements.(e)Failing and refusing to make trust fund con-tributions for the FSI unit employees, as requiredby Local 669's 1982 and 1985 collective-bargainingagreements.(f) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Charles Cepeda immediate and full re-instatement to his former job or, if that job nolonger exists,to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and makehim whole for any loss of earnings and other bene-fits suffered as a result of the discrimination againsthim, in the manner set forth in the remedy sectionof the decision,except that interest will be comput-ed in the manner prescribed inNew Horizons for theRetarded,283 NLRB 1173(1987).(b)Remove from their files any reference to theunlawful dischargeof CharlesCepeda and notifyhim in writing that this has been done and that thedischarge will not be used against him in any way.(c)Make-the FSI unit employees whole for anylossestheysuffered since September 1983 as aresult of the Respondents'failure to honor andapply Local 669's 1982 and 1985 collective-bargain-ing agreements,in the manner set forth in theremedy sectionof thedecision, except that interestwill be computed in the manner prescribed inNewHorizonsfor theRetarded,supra.(d)Transmit the trust fund contributions as re-quired by Local 669's 1982 and 1985 agreementsfor the period commencing September 1983 in themanner set forth in the remedy section of the deci-sion.(e)Preserve and, on request,make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards,personnel records reports, andallother records necessary to analyze the amountof backpaydue under the terms of this Order.(f)Postat their separate facilities copies of theattached notice marked"Appendix."6 Copies ofthe notice,on forms providedby theRegional Di-rector for Region 21, after being signed by the Re-spondents'authorizedrepresentative,shallbeposted by the Respondents immediately upon re-ceipt and maintainedfor 60consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be takenby theRespondents toensurethat thenotices are not altered,defaced, orcovered byany other material.(g)Notify theRegionalDirector in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply.6 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.5In this respect,we note thatLocal 669 filedits chargeonly 3 weeksafter the judge issued his decision in the earlierBarnardcase.Section 7 of the Act gives employees these rights. 228DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDTo organizeTo form, join,or assist any union-To bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engage in anyof theseprotected concerted activities.WE WILL NOT tell an employee that he was dis-charged for having testified in an arbitration pro-ceeding for Sprinkler Fitters Local 709 or anyother labororganization.-WE WILLNOT discharge or otherwise discrimi-nate against any employee for having testified in anarbitration proceeding for Sprinkler Fitters Local709 or any other labor organization.WE WILL NOT refuse to recognize, during theterm of its collective-bargaining agreement with us,Road Sprinkler Fitters Local Union No. 669 as theexclusivecollective-bargaining representative ofour FSI employees covered by the agreement.WE WILL NOT unilaterally change, during thecontract term, the wages, hours, or other terms andconditions of employment of our FSI unit employ-ees set forth in Local 669's 1982 and 1985 collec-tive-bargaining agreements.WE WILL NOT fail and refuse to make requiredtrust fund contributions for our FSI unit employ-ees, asrequired by Local 669's 1982 and 1985 col-lective-bargaining agreements.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer Charles Cepeda immediate andfull reinstatement to his former job or, if that jobno longer exists,to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings,plus interest.WE WILL notify Charles Cepeda that we haveremoved from our files any reference to his dis-charge and that the discharge will not be usedagainst him in any way.WE WILL make our FSI unit employees wholefor any losses they suffered since September 1983as a result of our failure to honor and apply Local669's 1982 and 1985 collective-bargaining agree-ments, plus interest.WE WILL transmit the trust fund contributions asrequired by Local 669's 1982 and 1985 agreementsfor the period commencing September 1983.BARNARD ENGINEERINGCOMPANY,INC. AND FIRESPRINKLER, INC.PaulH. Fisch, Esq.,forthe General Counsel.MichaelH. HoodandCarolyn C.McKitterick,Esqs.(Paul,Hastings,Janofsky & Walker),of CostaMesa,Califor-nia, for Barnard EngineeringCo., Inc.and Fire Sprin-kler, Inc.John R. Mooney,Esq. (Beins,Axelrod & Osborne, P.C.),ofWashington,D.C., for Local 669.Jeffrey L. Cutler, Esq. (Pappyand Davis),of LosAngeles,California, for Local 709.DECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON, Administrative Law Judge. Iheard these consolidated unfair labor practice cases, in-volving alleged violations of Section 8(a)(1), (3), and (5)of the Act, during 6 days oftrial proceedingsheld in LosAngeles, California, between 6 and 13 May 1986.1A preliminary comment aboutDeklewa:2This case was pleaded, tried, and briefed in the periodshortly before the Board published its recent decision inDeklewa,a decision which will have indisputable andwidespread impact on thinking' (legally and practically)about labor relationships in the construction sector of theUnited States economy. The decision inDeklewawas notannounced,3much less available to me, until I had al-ready dispatched a final draft of this decision for clericalpreparation for my signature.In accordancewith theBoard's implied mandate to do so,4 I have withdrawnthat draft and have reconsidered all of my prior findings,analyses, and conclusions in the light of the more obvi-ous teachings ofDeklewa,especially those declared to beits "four basic principles."s I find those principles appli-cable, prima facie,to this case.In this regard I note thatthe Board appears to use the expression "8(f)" as a kindof shorthand for virtuallyall cases involving a labor rela-tionship or contract in the construction industry. Thisusage, as well as many other statements which inciden-tallyappear inDeklewa'stextand footnotes, furtherimply a presumption,to be applied(retroactively)-thatwe should presume the applicability ofDeklewa's"8(f)"rules and analyses in all construction cases in whichquestions are raised implicating the existence,or scope,of the representational rights of a construction union.I have concluded thatDeklewawill not require me tosubstantially revise my findings and conclusions, nor myiThe basic record consists of hundreds of pages of pretrial pleadingsand motions,the trial transcript of 1210 pages,together with 77 exhibitscomposing roughly 600 pages, and the various posttrial briefs,motions,and submissions of authorities lodged with me to date.I grant all pendingposttnal motions respecting the receipt of tendered exhibits, there beingno opposition,except as to my taking notice of the Board's disposition ofJudge Pollack's related case(I discuss the latter issue elsewhere) Thetestimony and colloquy at trial has often been mistransciibed, but harm-lessly so,except in one arguable case,which I order corrected, as fol-lows: Tr.559 at lines 5-6; the first sentence should read:"As I said, Ihave ruled that it's admissible,and that it has beenauthenticated." (Andsee Tr.557: 19-22.)9 John Deklewa & Sons,282 NLRB 1375 (1987).a Official Press Release(R-1786),Wednesday,25 February 19874 TheBoard intends thatDeklewa'sprinciples be retroactively applied,"to all pending cases inwhateverstage" (p. 1389,my emphasis).5 See 1385 et seq., setting forth principles for "8(f) cases." BARNARD ENGINEERING CO.229analyses of major substantive issues, except insofar as Ihad analyzed the question of the 9(a) status of Local 669and had decided that Local 669 occupied"full" 9(a)status(a judgment linked ultimately to principles of col-lateral estoppel).6A. Docketing Background;Service-of-ChargeQuestions;The Stateof thePleadingsThe cases derive from a series of separate unfair laborpractice charges filed by sister locals of the same Inter-national union(Local 669 and Local 709) against Bar-nard Engineering Company, Inc. (Barnard)and/or FireSprinkler,Inc. (FSI).The charges were ultimately madethe subject of an amended consolidated complaint (thecomplaint)which the Regional Director for Region 21issued on .4 February 1986 against both corporate enti-ties, as alter egos.7The 8(a)(3) and(1) aspects of the complaint stem fromtheRegionalDirector's investigation into Local 709'scharge, filed solely against FSI in Case 21-CA-24032 on9 July 1985, that FSI had unlawfully discharged CharlesCepeda in May 1985 for his union activities or for otherstatutorilyprotectedactivitiesandhad threatenedCepeda for engaging in those same activities.The 8(a)(5)features of the complaint derive from the Regional Di-rector's investigation into Local 669's charge, filed on 28October 1985 in Case 21-CA-24246,that FSI is merelythe alter ego or disguised continuance of Barnard (orthat the two are a single employing entity),that Barnardunlawfully refused to bargain in good faith by failing tohonor or apply to FSI's employees the Local 669 collec-tive-bargaining agreements which allegedly bound Bar-nard,and by other unilateral actions with respect toFSI's employees which were inconsistent with Barnard'scollective-bargaining relationship with Local 669.In their separate answers to the complaint, madethrough common counsel,Barnard and FSI deny thatthey are alter egos and/or that either of them committedunfair labor practices as alleged.Also, Barnard and FSIeach separately claimed to be without knowledge-andtherefore denied-the filing and service of all charges, asalleged in the complaint.On the matter of service ofcharges, the certificates and other service documents inthe formal papers introduced by the General Counselshow,and I find,that the original charges in each casewere mailed to addresses used,respectively,by each cor-8 Practically,Deklewaimpinges mainly on my discussion and analysesat sec.III,A.That section now includes a recent engrafting ofDeklewa'sprinciples to my previous analyses,which in the process were themselvesedited and materially shortened to avoid now-repetitive discussion ofcases and issues which have been given more exhaustive treatment inDeklewa.Incidentally,in various parts of my decision, particularly aftersec III,A, I have modified my phraseology to avoid any suggestion thatthe parties'relationships involved the"full panoply of Section 9(a) rightsand obligations-as opposed to the more "strictly limited 9(a) status" en-visioned for such parties under"8(f)" analyses set forth inDeklewa.The complaint treats Barnard and FSI as a single"Respondent," con-sistentwith its threshhold allegation that,"Since a date unknown to theGeneral Counsel,but ... peculiarly within the knowledge of Respond-ent, FSI was established by Barnard as a subordinate instrument to and adisguised continuation of Barnard."porate entity and that each entity acknowledged receiptof them.8The complaint also alleges-butBarnard and FSIdeny-that anamendedcharge in Case 21-CA-24032was filed by Local 709 on 29 January 1986 and was dulyserved on "Respondent"on the same date.But therecord is in a particularly confusing state on the matterof the amended charge since the exhibits comprising thepretrial formal papers do not contain a copy of thatamended charge, but only a copy of a notice of filing ofamended charge(G.C. Exh.1(k)), addressed separatelyto Barnard and to FSI, which purported to enclose acopy of said amended charge(which notice was, I findfrom the mailing certificates and return receipts, dulyserved on and received by both FSI and Barnard).SinceIhave no record basis for determining what the amend-ed charge was all about,however, I am compelled toignore the amended charge in all further consideration ofthis case.Both Barnard and FSI allege as an affirmative defenseto the 8(a)(5) counts that they are barred by Section10(b) of the Act, containing a 6-month limitation on thefiling of unfair labor practice charges.With respect toCepeda's termination,FSI's answer alleges as a secondaffirmative defense that FSI fired Cepeda "for goodcause."Among the trial developments which further narrowedthe scope of the pleadings was the General Counsel'samendment of his complaint to allege that the "appropri-ate unit" in which Local 669 is the 9(a) representative-and which was affected by alleged unfair labor prac-tices-is the one covered by a series of labor agreementsbetween Local 669 and employer-members, includingBarnard,of a nationwide multiemployer bargaining asso-ciation,NationalAutomatic Sprinkler&FireControlAssociation,Inc. (Association).This amendment had theeffect of clarifying that the complaint does not attackany behavior by Barnard/FSI within Local 709'ssepa-rate territorial jurisdictionwhich might have been inderogation of any contractual or bargaining obligationsowed by Barnard/FSI to Local 709.9After hearing the General Counsel's "unit" amendmentat trial,Barnard continued to deny that Local 669's As-sociation-wide unit is an appropriate one and also deniedthat Local 669 is the exclusive collective-bargaining rep-resentative of employees in that unit within the meaningof Section 9(a) of the Act.8 The charge in Case 21-CA-24032 was mailed to a Fullerton postoffice box then used as a business address by FSI; someone whose signa-ture is illegible acknowledged its receipt on FSI'sbehalf.Duplicatecopies of the original charge in Case 21-CA-24246(naming both FSI andBarnard)were first separately, mailed to Barnard'sVia Burton, Anaheimaddress,Barnard acknowledged receipt of the copy addressed to it; thecopy addressed to FSI was returned"unclaimed,"whereupon a newcopy of that charge was addressed to FSI at a business office on Oran-gethorpe Avenue in Fullerton(also concededly used by FSI)and some-one whose signature is illegible acknowledged its receipt on FSI's behalf.8 And see clarifying colloquy at the opening of the afternoon sessionon 6 May. 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB. Related LitigationOn 14 January 1985 Local669 filed unfair labor prac-ticecharges against Barnard iii Case 21-CA-23677,claiming Barnard had violated Section 8(a)(5) of the Act.The chargewas based on Barnard's admitted refusal tofurnish certain particularized information about the rela-tionships between Barnard and FSI,information whichLocal 669 claimed to need to determinewhetherBarnardhad violated the subcontracting and recognition clausesof the1982-1985 labor agreement between those par-ties.10TheRegional Director for Region 21 thereafterissued. a complaintwhichsubstantially sustained the re-fusal-to-furnish-information charge, and the matter wasthereafter tried before AdministrativeLaw Judge Jay R.Pollack on 6 June 1985.Judge Pollack decided againstBarnard"'recommending that the Board order Barnardto disclose the detailed informationwhichthe complainthad allegedLocal 669was entitled to in order to evalu-ate whether to pursue its grievance.Barnard excepted toJudge Pollack's decision,but did not in those exceptionscontest Judge Pollack'sfindings that Barnard and theUnionwere then bound,pursuant to bargaining betweentheAssociationand Local 669,to a 1982-1985 laboragreement.Neitherdid Barnard contest Judge Pollack'simplicit finding thatLocal 669 wasthe exclusive collec-tive-bargaining representative of the employees,includ-ing Barnard's,who were employed by members of thenationwide Association.On 5 January1987a panel of the Board (ChairmanDotson and Members Babson and Stephens)entered aDecision and Order12which fullyaffirmed Judge Pol-lack's rulings and findingsand whichadopted his recom-mended Order.InMay 1985,and againin July1985,Local 709 arbi-trated one or more grievances under its separate laboragreement with Barnard.The recorddoes not reveal theprecise nature of the issues involved in those proceed-ings, although it appears from a grievance dated 23 No-vember 1983,113and from portions of the arbitration tran-10 As detailed elsewhere below,by that point Local 669 had discov-ered that FSI had performed at least three jobs within its jurisdiction, theHome Club project in San Bernardino, the Duke Timber project inChino,and the Starcrest project in Perris.(All of the other jobs aboutwhich evidence was received were performed in Local 709's jurisdic-tion.)And by that point Local 669 had already sought the information inquestion from Barnard and claimed a subcontracting violation(by letterdated 5 September 1984) and Barnard had denied the claimed contractviolation and had refused Local 669's demand(by letter dated 17 Septem-ber 1984, and by subsequent replies).' 1 JD(SF)-164-85(Oct. 7,1985)._12Barnard Engineering Ca,282 NLRB 617 (1987).Barnard/FSI havefiled a formal opposition to the General Counsel'smotion that I takejudicial/administrative notice of that decisionAs an official publicrecord of the Board's disposition of a contested case,Imay take notice ofit,sua sponte,and rely on its juridicial existence and its findings for avariety of purposes whose legal range and breadth I will not elaborate. Itwas therefore arguably unnecessary for the General Counsel to have fileda formal motion that I take notice of the decision,and seemingly frivo-lous of Barnard/FSI to have formally opposed my taking such notice. Iam satisfied that my limited reliance on that case,including on its facts-,luridicial and otherwise-was well within the permissible range of use ofa published decision of the Board.13 R. Exh. Iscriptswhich werereceived into evidence' 4 or whichwere otherwiseadvertedto in testimony and stipula-tions,' 5 that the arbitrationsinvolved claims by Local709 which were roughlyparallel to those being pressedby Local 669on and after 5 September 1984. Neitherdoes the record disclose the precise outcome of theLocal709 arbitration,although counsel forLocal 669representedon the6 May trial recordthat Local 709 hadfullyprevailed before thearbitrator and, accordingly,that the 8(a)(5) aspect of the case before me did not im-plicate any possible failure of Barnard to honor its obli-gations under its separate labor agreementwith Local709.C. Questions DecidedI find substantial merit to the complaint;in so finding Ideal with the following issues of fact and law:1.At all times addressed by the complaint,(a)Has Barnard been bound to a series of collective-bargaining agreements,including a current one, negotiat-ed between the Association and Local 669 covering aunit of employees of employer-members of the Associa-tionwho perform installation work within Local 669'sterritorial jurisdiction?(b)Has Local 669 been the exclusive collective-bar-gaining representative within the meaning of Section 9(a)of theAct ofthat unit of employees? (And how doesDeklewaaffect that question?)2.Has FSI operated at all times addressed by the com-plaint asBarnard's alter ego?3. (a) Is the complaint barred by Section 10(b) of theAct insofaras it alleges that Barnard/FSI (as alter egos)violated Section 8(a)(5) of the Act by failing to honorthe governing labor agreements when operating withinLocal 669's territorial jurisdiction qua FSI?(b)Did Barnard/FSI (as alter egos)commit the al-leged 8(a)(5) violations?4.Did FSI interfere with,restrain,or coerce CharlesCepeda in the exercise of statutorily protected rights byfiringCepeda,and by certain remarks made by C. J.Lindley to him, after Cepeda had testified for Local 709in the 1985 arbitration betweenLocal 709 andBarnard?Ihave given full considerationto the helpful posttrialbriefs and other submissions filed by all parties.1e14 Alleged discriminateeCharles Cepeda testified for Local 709 on 16May 1985;the related 8(a)(3) and(1) counts in the complaint are basedon the claimthat FSI firedhim for having so testified.Only the tran-script portions containing Cepeda's testimony were introduced into thisproceeding.15 See Tr.892, containing stipulated excerptsfrom Les Lindley's testi-mony in the 9 July 1985 arbitration. '16 Local 709's brief confined itself to the matter ofCepeda'sallegedlyunlawful termination.Because the General Counsel was unprepared attrial to state a position regarding what remedy might appropriately curethe alleged 8(a)(5) violations, I directed that he do so in his posttrial briefand I also made provision for Barnard/FSI to file a separatereply briefon the remedy question Opening and reply briefs were all dulyfiled by28 July 1986.At variouspoints thereafter counsel for Barnard/FSIlodged copies of recent cases with me, serving additionalcopies^of thesame on the other parties. BARNARD ENGINEERING CO.231FINDINGS OF FACTA. IntroductionBarnardand FSI are California corporations whichoperatedsimilar businessesduring a transition period ofno more than 6 months in 1983-1984 (the former phasingout, the latter phasing in during that period)untilBar-nard withdrew from the union-represented portion of itstraditional business, the same portion of thebusinesswhich FSI now actively pursues on a nonunionbasis.''Each corporation is now separately owned by a differentmember of the close-knit Lindley family; these centralactors are father and son, both named Leslie Lindley.Consistent withtrialusageand for convenience of fur-ther reference I will use their ordinary nicknames only-"Les," the father, who owns corporate Barnard, andwho used to own corporate FSI; "Chip,"" the son, whonow owns corporate FSI.' 8Many of the significant facts are only marginally indispute, and they may be narrated in summary form, nec-essarily one whichslights somepoints urged by each ofthe parties. 1 s17I find fromthe pleadings that in the representative year'speriodbefore thecomplaint issued Barnard and FSI each separatelyperformedmore than $50,000 worth ofservicesfor Californiacustomers and thatthose same customers had in turn during the same period each purchasedand received more than$50,000 worthof goods and products directlyfrom outside California.18 I will also use first namesfor other Lindley kinwho are recurrentlyreferredto in the record,and take thisopportunity to set forthan infor-mal family treeto which thereader may refer back when memory fails.These includeLes'wife,Barbara;his father,Bill;his brother,C.J.; hisdaughter,Robin;hismother-in-law,Marie(surnamed Asmus);and hisbrother-in-law(Marie's son),John (a/k/a Larry) Asmus As is detailedincidentallybelow,all of these"Lindleys" either held some formal cor-porate title or played an actual managerial or supervisory role in the af-fairs of eitheror bothBarnard and FSI at various material times.Practi-cally, however,besides Lesand Chip, only C J.actually figured in anyreal way in any of the events I describe elsewhere.19 At worst,the summaries below mightbe quibbledover,withoutreally undermining their substantial factual basis,and even then the quib-bling from Barnard/FSI's quarterwould rely heavilyon explanations orcharacterizations of various sorts tenderedby Les or Chipwhich areoften either uncorroborated,quite improbable or, in some cases,plainlyfalse.In any case I believe that the additional details which will emergeinmy supplemental narrations below adequately deal with most of thattype of edgenibbling;accordingly,except in a few cases,Iwill not pauseto identify and dispose of the many counterarguments and facts whichLes, Chip (or their common attorney)have unpersuasively advanced.Because of their generally uneasy demeanor and their evasivemanner of testifying I would not believe Les'or Chip's accounts ofthe history of FSI's reemergence and the supposed arm's-length ar-rangements made between the two corporations unless they areclearly corroborated by independently reliable proof.A strikinglyslim amount of corroborative evidence was offered to support Les'and Chips'characterizations.Most of the FSI/Barnard records inevidence were produced for the prosecuting parties'inspection onlyafter a lengthy pretrial battle which culminated in my denyingBarnard's/FSI'smotions to quash extensive subpoenas directed ateach of themAnd much ofthe documentation received into evi-dence fails to corroborate (sometimes it tends to undermine or flatlycontradict)Les' and Chip'sglib characterizationsof historical ar-rangementsbetween them.Moreover, in Les'case,I note that he ad-mittedly testifiedfalsely under oath about important facts regardingthe FSI-Barnard relationships in the arbitration proceeding involvingLocal 709 whichwas heardin July 1985.Ialso note as relevant tothe 10(b) fraudulent concealment questions,without placing any reli-ance on this fact for purposes of evaluating-credibility,that Les re-fused on fifth amendment grounds to answer a long stung of ques-B. Barnard's Traditional Operation; its LaborRelations History; its Expanding OperationBarnard has always been headquartered on East ViaBurton in the city of Anaheim, engaged (until its phase-out in 1983) in the field installation. of automatic fire pro-tection equipment-mostly water sprinkler systems andcontrols-in the greater Los Angeles-Orange Countycomplex ofcities inSouthern California.In 1968, Les bought and continues personally to holdin his name all shares in Barnard; since then he has beenthe corporate president, Barbara has been its vice presi-dent, and (at least for the past decade) Clotilde ("Clo")Gregory, Barnard's bookkeeper, has been the corporatesecretary-treasurer.Those three also serve as Barnard'sdirectors, although Les has always been in charge of thewhole operation himself, including its labor relations,with the assistance of subordinates.When Les first acquired Barnard, it was a "union"company which employed only members of Local 709 inthe bargaining unit composed of "fitters" (the genericterm used by the parties to describe rank-and-file field in-stallation employees). In 1970, Les joined the Associationand he also began to employ Local 669's members, ap-parently as he began to expand the geographical range ofBarnard's operations.20 Apparently he drew on a regularcrew of members from either union, depending on which"jurisdiction" he was working in. Admittedly, he wouldapply either Local 709's or 669's labor agreement to thefitters,depending on the same jurisdictional consider-ations.21Everyone agrees-and the Board so held in Judge Pol-lack's case-that Barnard had been bound by Associationaction to a labor agreement with Local 669 effectivefrom 1 April 1982 through 31 March 1985.22 Moreover,no one disputes Local 669's proof that, commencing on 3December 1984, Local 669 and the Association began tonegotiate a successor labor agreement, that the Associa-tions about those relationships in the 1985 unfair labor practice trialbefore Judge Pollack.80 The term"apparently"isused advisedly here and below in thisparagraph,since Les'testimony about the background is quite vague andthe record is otherwise unclear regarding how it was that Barnard beganto recognizeboth Localsand to apply their separate labor agreementsfrom 1970 forward.Si It is not disputed that as a matter of internal administration,sisterLocals 669and 709 recognize jurisdictional boundaries.Local 669's juris-diction is essentially nationwide in scope;Local 709's jurisdiction repre-sents something of an irregularly shaped island within the territory serv-iced by Local669; it consistsof the city of LosAngeles and an additionalarea within 25 miles in all directions from those city limits,extending intothe middle of Orange County,aswell as toother specificallyidentifiedlocations.22 If FSI was and is Barnard's alter ego, it, too,would be bound bythat 1982-1985 agreement(and, necessarily,to any successor agreementsto whichBarnard might become bound).SamuelKosof& Sons, Inc.,269NLRB 424, 428 (1984), citingCarpenters Local1846 v.Pratt-Farnsworth,690 F.2d 489 (5th Cir 1982); E.G. Sprinkler Corp.,268 NLRB 1241(1984);NLRB Y. Tricor Products,636 F.2d 266, 269-270 (10th Cir. 1980);Don Burgess Construction Corp,227 NLRB 765, 774(1977), citingOperat-ing EngineersLocal 627 (Peter Kiewit SonsCo.) v.NLRB,518 F.2d 1040,1045-1047 (D.C. Cir. 1975). In the light of my ultimatefinding that FSIhas been from its 1983 reactivation an alter ego of Barnard in the sense ofbeing Barnard's disguised continuance, all findingshereafterabout "Bar-nard's" legal responsibilities vis-a-vis Local 669 may also be understoodas referring to FSI's legal responsibilities 232DECISIONS OF THENATIONALLABOR RELATIONS BOARDtion continued to. list Barnard as one of its members whowould be bound by those negotiations, and that the As-sociation and Local 669 eventually concluded a newagreement sometimein 1985, retroactively effective to 1April 1985, and continuing in effect through 31 March1988.23The currentagreementwith Local 669, aswell as its1982-1985 predecessor, contains this language at article 3(my emphasis):In order to protect and preserve for the employ-ees covered by this Agreement all work historicallyand traditionally performed by them, and in orderto prevent any device or subterfuge to avoid theprotectionor preservation of such work, it ishereby agreed as follows:If and when the Employershall perform any workof the type covered by thisAgreementas a single orjointEmployer (whichshall be interpreted pursuant to applicable NLRBand judicial principles)withinthe trade and territori-al jurisdiction of Local 669,under its own name orunder the name of another,as a corporation, soleproprietorship, partnership, or any other businessentity including a joint venture,wherein the Employ-er(including its officers, directors, owners, partnersor stockholders)exercises either directly or indirectly(such as through family members) controlling or ma-jority ownership,managementor control over suchother entity, the wage and fringe benefit. terms andconditions of this Agreement shall be applicableto allsuch work performed on or after the effective dateof this Agreement. The foregoing shall not be inter-preted to apply toseparateEmployersituations. Itisnotintended that this Article be the exclusivesource of rights or remedies which the parties mayhave under State or Federal laws.By 1969 or 1970 Les had expanded the Barnard oper-ation by establishing a fabrication shop at the Via Burtonheadquarters, thus largely eliminating the need to buysuch services and materials from independent suppliers.The shop fabrication employees are not represented by aunion. The shop also does a relatively small amount offabrication and design for independent business custom-ers.Les put Bill in charge of the shop in about 1975 andBill still runs it. Les insists that by sometime around 1982he wanted to get out of the business entirely, includingthe fabrication end, but eventually kept the fabricationshop operational simply to satisfy Bill's desire to keepactive in his declining "years (i.e., to give Bill "somethingto do.") But Les' explanation for retaining the fabricationshop must be balanced against the fact (as he elsewhereadmitted) that at least 90 percent of Barnard's fabricationwork now goes to Chip's operation of FSI.When Les bought Barnard's shares he also personallyacquired the Via Burton property and buildings still used23 Although.the record is not clear about this, the 1985-1988 agree-ment may not have been fully concluded and ratified until after 6 June1985, the date on which Judge Pollack heard Case21-CA-23677; forJudge Pollack's decision recites that the 1982-1985 labor agreement was"the most recent[ly] ... effective"in a "series"of prior labor agree-ments to which Barnard and Local 669 were bound.by Barnard, and, as well, an adjacent industrial propertyand building-all now part of a connected complex, partof which he assertedly "rents" to "B&L Rentals," whichis owned by Bill, and which "leases" fire sprinkler instal-lation equipment, mostly to Barnard (and to FSI, afterFSI's reemergence).24C. The Initial Formation of FSIIn 1974 Les incorporated a new entity, FSI, with him-self aspresident and sole shareholder, Barbara as vicepresident, andMarie as secretary-treasurer. He says heformed this separate corporation to performinstallationof municipal sewer lines, storm drains, and other under-ground pipelines. He installed- a separate telephone forFSI in his own office on the Via Burton property. Heobtaineda separatetype ofstate licensefor that work(C-34, as distinguished from the C-16 license which Bar-nard holds for fire sprinklerinstallations).Asked by hisown counsel why he found it necessary to form a sepa-ratecorporation for this municipal work, Les was ob-lique and evasive, saying generally that it was "under adifferent jurisdiction . . . and to not have problems." Lesalso soonacknowledged that he used "laborers" on thesemunicipal jobs (grudgingly admitting-only after firstfeigning a lack of recollection--that the "laborers" werenot union-represented). It thus appears that his obliquereferences to "jurisdiction" and "problems" were merelyanother way of saying that he wanted to perform themunicipalwork without being encumbered by his con-tractswith either Local 709 or 669.25 Les performedonly "a few" such municipal jobs in FSI's name in theyears between 1974-1977, but thereafter allowed FSI tolay dormant, as he concentrated on typical sprinklersystem fabricationand installationwork under Barnard'sname.In 1975 Les admittedly obtained a C-16 fire sprinklerinstallation licensefor FSI. He did not explain why, but,considering the facts as I find them above and elsewherebelow, I infer that he had already formed at least thegermof a plan eventuallyto useFSI for the same typeof fire sprinklerinstallationwork that Barnard tradition-ally performed.24 I use quotes around "rents"and "lease"because the record is silentas to whether written"leases"are entered into for B&L's use of thepremises,or when B&L furnishes installation equipment to Barnard orFSI. Neither does the record contain any documentary records showingthat Barnard or FSI actually paid B&L for the"leased"equipment han-dled through B&L.25 It is not before me to judge whether Les was legally obliged toextend either or both of Barnard's labor agreements with the two fitters'unions to FSI'smunicipal jobs in the mid-1970s.Details of FSI's struc-ture and operation at that time were not litigated.Clearly,Les was thenattempting a form of "double-breasting," but absent more detailed infor-mation,that label does not dispose of the question of the possible alterego or single-employer status of Barnard/FSI at that time. CfWalter N.Yoder & Sons,270 NLRB 652 fn 2 (1984) BARNARD ENGINEERING CO.233D. The Reactivation of FSI1.Chip becomes FSI's owner; FSI achieves grosssales of nearly$1.5million by the end of FSI's firstfiscal yearStarting in 1983, after having operated Barnard forroughly 14 years, Les gradually began a process of cur-tailing that company's field installation activities.Thiswinding down followed a year during which Les says hehad first tried, unsuccessfully, to find a buyer for theentire business.(He explainsthat by then he wanted todevote more time to his auto racing, an activity whichwas by then occupying many weeks of his time eachyear.)In any case,italso clearly appears from Les' ac-count that the winding down occurred in the aftermathof a 3-1/2-week industry strike which started in Septem-ber 1983. (Barnard was then admittedly bound to a 1982-1985 industry laboragreementwith Local 709 containingprovisions for wage reopening in 1983,withassociatedright to strike if no agreement were reached on newwage levels by 31 March 1983.Presumably,impasse onthe wage reopener provision led eventually to the Sep-tember 1983 strike.)26In June 1983 (at a time when anindustrystrikemusthave been anticipatedby Lesas at least a near-term pos-sibility) Les sold the then-dormant FSI to Chip for $1000(cash), paid at the family home; Les says FSI with about$500 in it,thus reducing the net cost of purchase toabout $500.27FSI corporate minutes reflect that when Les soldFSI's sharesto Chip,he resigned his corporate positionsinFSI and was replacedby Chip.Barbara and Mariecontinued to hold their traditional corporate posts inFSI, but in October 1983 Barbara,too, resigned from herposition in corporate FSI, and was replaced by Robin.Thus, by October 1983, Marie was the onlyremainingholdover from the formal, corporate, directorship as ithad existed when Les had owned FSI's shares.Chip was 18 years old when he bought 'FSI's sharesfrom Les. He had just completed high school and wasstill living in the family home(where he continued toreside for the next 27 months,as FSI grew to a thrivingoperation).He had worked for years at Barnard while inschool and during vacations,and seemingly was familiarwith all facets of its operation(save, perhaps, for the in-surance, bookkeeping,and payroll work,which even Leshad apparently left exclusively to Clo Gregory's compe-tence).Chip began activating FSI starting in September 1983(thus coinciding with the industry strike),while still onBarnard'spayroll.Since then FSI has operated "non-26 'Les admits that by no later than May 1984,Barnard had completelystopped bidding on any new installation work. In fact,this record con-tains no evidence that Les had bid on any new jobs in Barnard's name atany point after the 1983 strike, a watershed event,by Les' own accountof the circumstances influencing his decision to curtail field installationwork in Barnard's name.27 Corporate minutes(facially dated 1 June 1983)were eventually pre-pared to reflect this transaction and that it was duly approved by FSI'scorporate officers.Assuming the truth of Les' and Chip's testimony thatsome actual purchase transaction was completed in cash at the familyhome,I infer that the corporate minutes were prepared after-the-fact andwere back-dated to conform to the event.union";ithas denied it is bound to Barnard's successivelabor agreements with Local 669; it has unilaterally setallwages and terms and conditions of employment, andithas failed to make trust contributions called for inthoseLocal669 agreements.28Chipclaims he used for initial capitalization$2000 ofhis own savings, plus about$16,000 in trust moneysavailable to him from "The Lindley Family Trust." Imust backtrack briefly to describe that trust arrangement.In 1976 Les and Barbara had created a 10-year trust,to expire 31 December 1986.29 Les funded the trust withsubstantial assets; these included the annual rents on theVia Burton property used by Barnard and by B&L (in1985 those rents totalled $14,400 per year, as reported byLes), as well as at least one flat bed truck,and two mo-torized scissors-lifts,the latter equipment used to hoistworkers and material to install ceiling sprinklers. Theequipment placed into trust was always housed at Bar-nard's Via Burton location,nominally under the custodyof B&L,and it was "leased"to anyone(including FSI,after September 1983)who might need it (as FSI regular-ly did). Les testifiedthat Bill handles the "leasing" ar-rangements, in his capacity as the owner of B&L. Thereisno evidence that B&L received any fees for handlingthe leasingof the trucksand scissors-lifts;rather,Les'testimony implies that Bill would have lessees of thatequipment make out checks directly to the Family Trust.The record does not show whether FSI was ever socharged when it used the scissors-lifts or trucks whichhad been placed into trust.30As noted, Chip usedmoneys generated from Barnard'soperation as the main source of the $18,000 which heused to capitalize FSI. He also rented a separate office(he has subsequently moved offices twice more), but onewhich had no telephone for several months, duringwhich Chip used the telephone in the family home toconduct FSI business.His initial staff complement in theremaining months of 1983 consistedof C.J.,as the princi-28 Chip remained on Barnard's payroll for 6 months after FSI's shareswere transferred to him, that is until December 1983.Explaining this con-tinuing payroll connection to Barnard,Chip vaguely claimed that he con-tinued to perform miscellaneous tasks for Barnard dung this period.This seems more invention than fact considering that he was admittedlysimultaneously involved in activating FSI, and was also attending college(indeed,he remained a nearly half-time college student through thespring 1985 semester).29 The trust instruments are not of record;these descriptions rely onLes' often-contradictorytestimony about them,and from the unauditedpersonal financial statements for Les and Barbara prepared by Les' ac-countants,based on Les' own representations.These record sources areconfusing and seem in the aggregate to be the products of artful composi-tion, including selective omission of pertinent details.Indeed,Les' ac-countant-preparers took pains to disclaim in letters accompanying thevanous"statementsof [Les'and Barbara's] financial condition"that suchstatements are (my emphasis throughout) "limited to presenting intheform of financialstatementsinformation that is therepresentationof Leslieand BarbaraLindley [in fact, of Lesalone,as he admits].We havenot au-dited or reviewedthe accompanying statement and, accordingly, do notexpress an opinion or any other form of assurance on it.90 From the same sources described in the preceding footnote it ap-pears that at the end of the 10-year trust term,the trust's interest in theVia Burton real estatewill revert to Les andBarbaraAs to the scissors-lifts,Les was erratic in variously describing the arrangement,but ulti-mately testified that title to them would pass (now has passed)directly tothe Lindleychildren on 31 December 1986. He did not explain what willhappen to the title to the flatbed truck. 234DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDpal superintendent(formerly a Barnard foreman, thenlater a business partner with Bill in a San Diego sprinklerequipment rental business,then more recently employedin Samoa before returning to join Chip in the manage-ment of the now-revived FSI),aswell as two otherformer Barnard employees(Guillermo "Gizmo" Ver-dugo and Andrew Ryan).3 t As Chip acquired furtherwork in FSI'sname in the ensuing months(a processwhich I separately discuss below),FSI's payroll includedseveralmore supervisory, technical,clerical and book-keeping,and rank-and-file employees from Barnard, aswell as some additional employees with no previousconnnection to Barnard.By the end of FSI's first corporate fiscal year(30 Sep-tember 1984), FSI had emerged as a thriving and appar-ently profitable sprinkler installation business.Thus Chipreported gross sales of nearly $1.5million on FSI's fiscalyear 1983-1984 Federal tax return,together with assetsvalued at nearly$760,000, balanced by "liabilities" of thesame amount(amatter to which I return elsewherebelow),and reported gross profits exceeding$160,000.2.How FSI managed to thrive under Chip'sownershipThis often obscure record does not make it easy to re-construct in detail how it was that Chip succeeded inbringing' FSI to this highly successful status after only asingle year in businessas an 18-year old fledgling con-tractorwho was also regularly attending college on apart-time basis. I accept that his own initiative andenergy played some role, and that C.J.'s full-time super-intending also contributed to FSI's ability to grow evenwhile Chip was distracted by his college attendance; butit is also clear that Barnard's cooperation, forbearance,and, in some cases, Barnard's outright gifts, placed amost influential part in FSI's rapid success, as I set forthin some greater detail, next.The most important favors which Les and/or Barnardbestowed on FSI were those without which the revivedFSI could never have entered the sprinkler installationbusiness in the first place. One threshold factor cannot beoverlooked: Les had taken Barnard out of the installationbusiness and had thereby left the field open for Chip'sexploitation.Admittedly, though, Barnard's leaving thefield did not in itself guarantee FSI's success, for therewere other competitors in the business who might be ex-pected to benefit from Bernard's departure. Thus, I focusbelow on the ways in which FSI benefited uniquely fromBarnard's goodwill and generosity.a.Les agrees to remainon FSI's state license as its"ResponsibleManagingOfficer"To qualifyfor a license as a construction contractorunder California law, a corporation,such as FSI, mustdesignate a "qualifying individual"-either an officer(RMO), or an employee(RME), who individually meets91 As I detail elsewhere below, Ryan may be deemed to have been a"former Barnard employee"only by virtue of his work in October-No-vember 1983 on the Whittaker-Tasker jobsite(a job which Les nowclaims was"Barnard"work even though other records show that Ryanwas then on FSI's payroll).the "experience"and "truthful-reporting"standards setforth in the California Contractors Licensing Code, asadministered by the Contractors State License Board. Asthe title implies,an RMO must play an active superviso-ry or managerial role in his principal's construction oper-ations.Neither may an RMO serve two different corpo-rate entities in that capacity unless the two corporationsare substantially commonly owned and controlled inways which Barnard and FSI have otherwise insisted,for purposes of this litigation,that they are not.32WhenLes formed FSI in 1975, he registered himself as FSI'sRMO. (He has always admittedly functioned in thatsame capacity for Barnard,although he expressed somedoubt whether he was officially so registered with thestate.)When Les sold FSI's shares to Chip,these actionswere eventually ratified by the corporate officers, as re-flected in FSI corporate minutes for 1 June 1983. Thoseminutes also reflect, however, that while Les then re-signed his positions as corporate president and principaldirector(being replaced by Chip in those positions) Lesagreed to "remain as [FSI's]RMO until such time as oneof the individuals could qualify to oversee that the oper-ation operate within the laws of the Contractors StateLicense Board of the State of California." (Additionally,Les agreed to be "retained as consultant to review andstamp plans.") In fact, Les remained officially as FSI'sRMO until February 1986 (when these cases had ripenedto the point of issuance of the ultimate complaint).33Les otherwise denies that he has played any role, infact, in the operation of FSI and it is on this basis that hehas continually maintained in correspondence to the twofitters'unions, and in the 1985 arbitration with Local709, that he has had "nothing" to do with FSI. Therecord does not plainly show that Les has had any ongo-ing role in directing FSI's operations (as opposed tolending his name for state licensing purposes to that cor-poration as its RMO)-at most, the record shows that32 An official pamphlet accompanying the Licensing Code generallydescribes a "qualifying individual" as one who is "required to directly su-pervise or control [the]principal's construction operations so as tosecure full compliance with [the Code and the License Board's Rules andRegulations," explaining further, that "Direct supervision and control in-cludes any one, or, any combination of . . . supervising construction,managing construction activities by making technical and administrativedecisions, checking jobs for proper work quality, or direct supervision onconstructionsites"And see Cal. Stats. Sec. 7068.1, providing that a"qualifying individual ... shall not act in [that] capacity . . . for an ad-ditional individual or firm unless . . . : (a) There is a common ownershipof at least 20 percent. . . (b) The additional firm is a subsidiary or jointventure with the first.(c) . . . the majority of the . . . officers arethe same."99 Curiously, while it might be expected that FSI would have soughtout some new, suitably qualified person, to serve as its RMO after Lesresigned that position in 1986, in fact, FSI chose to denominate Mane forthat position-this despite Mane's candid testimony that she knows noth-ing' of the business and has never played even the slightest role in itsmanagement. (Marie's testimony includes one possible exception to this:She vaguely stated that "sometimes he [Chip] has something he wants, tobuy or something and [Chip would ask] 'What do you think, Grand-ma?"'). I can only conclude that this shuffling of RMOs in 1986 repre-sented desperate, clumsy, and wholly transparent measures taken belated-ly to disassociate Les from FBI and, by naming Mane Asmus, further toavoid any appearance that anyone with the surname "Lindley" was in-volved in running FSI. BARNARD ENGINEERING CO.235Les has reviewed and stamped plans for FSI and that heappeared on two jobs being handled by FSI to help re-solve problems.Whether he was ever compensated byFSI for performing plan-stamping services is in doubt; itis at least clear that he did not begin to receive any suchcompensation until after FSI had been reactivated for ayear-and then it is not clear how his services werevalued nor in what form he was paid, if at all.b.FSI is allowed to operate under the umbrella ofBarnard's existing insurance and bonding policiesAnother indication that FSI and Barnard have beentreated for some purposes as a single,integrated entity isthe fact that (until 1986) FSI did not have insurance (li-ability,workmen's compensation,health and welfare) orjob-bonding policies in its own name,but rather, was"covered"under Barnard's existing policieswhich con-tinuedto be carriedunder Barnard's name.(Indeed, FSI-payrolled employeeswere issued personal insurancecards bearing Barnard's nameand policy number).34 Toaccomplish this, Barnard, in cooperation with the Lind-ley family's insurance agent, Charles Jennings,found itnecessaryto portrayBarnard andFSI to theinsuranceunderwriters as "combined"operations.To justify thiscombined approach, Jennings asked Clo Gregory, Bar-nard's bookkeeper and corporate officer, to furnish docu-mentation which would support such a portrayal. Greg-ory, in turn, apparently directed Les' accountants to pre-pare "combined financial statements" for the two busi-nesses for the years ending 30 September 1983 and 1984(G.C.Exh. 32).35 In addition, those accountants pre-pared personal financial statementsin 1985 for Les andBarbara '(G.C. Exh. 29), which depicted FSI as being"wholly-owned" by themselves (this despite the corpo-rateminutes representing that since 1 June 1983 Chiphad been FSI's sole shareholder). Les admitted that thosefinancial statements were used to allow Barnard's insur-ance and bonding policies to be extended to FSI's em-ployees and operations.And insurance agent Jenningsflatly stated that it would have been impossible for FSI,portrayedas a "separate"businessunder Chip's owner-ship,to obtain separate insurance and bonding because,at that time, insurance companies were simply not under-writing"new" businesses.He also statedthat he wouldnot "normally" obtaina singlepolicy for two "unrelat-ed" companies, but acknowledged that he obtained cov-erage for Barnard/FSI's combined operation"because itwas a family and we've handled their business for 40years about, and there was compatibility . . . [and, later]because it was the only way we could underwrite it. Weabsolutely could not underwrite it unless we did putthem together."3834 Since February 1986 FSI has been issued policy coverage in its ownname,but the group number of the policy is the same as that with whichBarnard was always identifiedas This is an obvious inference drawn from three related facts: (1) Jen-ning's testimony that he askedClo Gregoryfor a combined statement; (2)such a combined statement,preparedby Les'accountants, appears in theinsurance filewhich Jennings maintains as part of his own businessrecords; (3) Clo Gregorywas not called to contradict the inferences de-rivable simply from(1) and (2),above.as This"combination"was also extendedto "Bill's" company, B&LRentals,for the same reasons.Here, unlike in several other situations noted aboveand below,there is documentation of a sort reflectingthat money did, in fact,eventually change hands relatingto the insurance. Thus, a summary exhibit tendered byBarnard/FSI reflects that although Barnard paid roughly$9600 in insurance premiums from December 1983through April 1984 to cover FSI's operations, FSI didnot repay that amount to Barnard until 11 July 1984.And, thereafter, it was not until 24 October 1985 thatFSI reimbursed Barnard for an additional roughly$56,000 in accumulated insurance premiums paid previ-ously by Barnard to cover FSI's operations'from May1984 through September 1985.37Although Les now acknowledges that Barnard's insur-ance policies were extended to cover FSI's operations,Les lied about this when he was questioned during aLocal 709 arbitration in July 1985. There, asked, "Is FSIcovered as an insured under any of these policies?" Lesreplied, "No, they're [sic] not."c.Barnard sells,"leases, " or donates vehicles,materials,equipment,supplies,gasoline,and otherservices to FSI on favorable terms, and allows FSI tocomplete unfinished Barnard contractsLes' decision to phase out of installation work in Bar-nard'sname left Barnard with a lot of idle equipmentand vehicles.Chipand Les testified that a substantialpart of Chip's$18,000 capitalizationwas used to buyfourBarnard-ownedvans.38Itwas not until 1984-mostly in August,and wellafterLocal709's agents had begun making inquires aboutthe appearance of Barnard-licensed vehicles on FSI job-sites-that the titles to the vans which Chip had alleged-ly purchased outright from Barnard in 1983 were reregis-tered under FSI's name.In addition, Chip was given the use of other Barnardvans, as well as the two scissors-liftsnominally con-trolled by B&L but actually held in trust for Chip andhis siblings. As noted, there is no documentary proof thatthe scissors-lifts ever were made the subject of a formallease,nor documentary proof that money ever changedhands between the two companies when FSI used them.The additional vans used by FSI (beyond those fourwhich Les and Chip say were bought outright by FSI)present a more complicated picture. Les and Chip testi-fied that those additional vans were "leased," and,indeed,certain lease"agreements"for these vans werereceived into evidence.But there is much in the record34 See R Exh.30, summarizing Barnard billings and FSI payments,which was tendered after the record closed, pursuant to prearrangement.In the absence of any objection, I receive that summary into evidence.Fed.R.Evid.,1006. I note moreover that here,as in other cases below,Barnard had"fronted"the money to cover FSI's operations,and FSI didnot begin to repay on those obligations until after Local 709(later joinedby Local 669)began to inquire into the relationships between Barnardand FSI-asWe must take Chip's and Les'word for it that money changedhands in this transaction, there are no concurrent records of sale in thisrecord. And, according to Les andChip,Les was not even involved in it;rather,Clo Gregory,was the party who actually"negotiated"with Chipregarding the purchase puce for those vehicles. Gregory was not calledas a witness;accordingly there is nothing to corroborate the claim thatthere had been"negotiations,"much less an exchange of money. 236DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDsurrounding those "leased" vans which suggests thatthey were first made freely available to FSI, without anyarrangements for payment, and that it was not untilagents of the fitters' unions began to make inquiries onFSI jobsites in the summer of 1984 that Barnard and FSIchose belatedly to regularize the furnishing of those vansby creating a "lease" document to cover the arrange-ment. Thus it appears that the first of the leases, faciallydated "October 1, 1983," was not created until somelater point when, according to Les, arrangements weremade,to allow FSI to replace the license plates on thosevans "because of the problems that were arising with ourvehicles . . . showing up at FSI jobs."39Other aspects of the van leases create doubt abouttheir authenticity and regularity: For one thing, they re-flect on their face that each van was rented for a month-ly amount ($120 each, regardless of make, model, age, orcondition), a lease amount which did not change overthe ensuing 3 years. Second, one of the leases (thesecond one, facially dated "October 1, 1984," received asR. Exh. 45) was one which Barnard had offered into evi-dence in a different form during one of the 1985 arbitra-tions involving Local 709. And Les and Chip each wereforced to acknowledge that Respondent's Exhibit 45 hadbeen redrawn recently, and then backdated (without anyfacial indication that this had been done). Third, all ofthe "lease" writings are quite bland in their terms, con-taining no provisions of the type one might expect tofind in an arm's-length transaction, such as provisons formaintenance, for insurance or operator liability, restric-tions on use, and like kinds of protection for the "lessor."Fourth,Les acknowledges that Chip did not makemonthlyleasepayments, but, rather, was billed at theendof each year for the annual use of the vehicles.40During that same first year of FSI's reactivation (andcontinuing to the present), Chip was given the free useof surplus equipment and tools housed in Barnard's shop,such as piping and portable threading machines. In addi-tion, 90 percent of Barnard's shop production went toFSI, for installation on "FSI" jobs. Les admits that Bar-nard billed these materials to FSI "at cost" for the firstyear of FSI's operations, but he vaguely claims that a"mark-up" was later billed to FSI at the end of that firstyear and at the end of each subsequent year.41se Until then,the license plates on the"leased vans"had home thevanity legend,"BECI,"a Barnard corporate acronym. And the recordotherwise*shows that the license plates were not changed until thesummer of 1984. Yet the lease dated"October 1, 1983" contains a provi-sion allowing FSI to"use personalized plates on these vehicles."It is ex-tremely unlikely that such a provision would have been included until the"problems"arose about which Les spoke (i.e., the union inquiries in thesummer of 1984). It is thereforejust as unlikely that the lease containingthat provision was drawn as early as "October 1,1983 " Moreover, as Idiscuss below in main text,Barnard did not actually present a bill to FSIfor its first year's use of the vans subject to the "lease"until September1984 (and FSI did not pay that bill until October 1984).40 See also the'summary contained in R. Exh. 30.41 There is much confusion about this alleged"mark-up" arrangement.First, no one from FSI or Barnard was able to say exactly how the al-leged "mark-up" was arrived at.Second,the Barnard materials billingsand FSI's payment records(received as a package as R. Exh.28) do notcontain any detailed breakdowns,.much less a clear indication of a "mark-up." Third,FSI's 1983-1984 tax return(another indirect source of infor-mation in this regard)does not refer to a "mark-up" fee,at all, but ratherlabels a certain$60,000 payment from FSI to Barnard(which Les andSetting aside questions about whether there was ever a"mark-up" in Barnard's furnishing of materials to FSI,Barnard's and FSI's records are even more unclear-indeed,seeminglycontradictory-abouthow muchleeway Barnard gave FSI when it came to payment forthe materials and fabrication services provided by Bar-nard to FSI.There are at least three sources of informa-tion about these billings and payments:The first is con-tained in a package exhibit(R. Exh.28) showing Bar-nard's purported billings and FSI's purported paymentsto Barnard;the second is contained in FSI's first taxreturn(R. Exh.29) for the fiscal year 1 October 1983through 30 September 1984;and the third is contained inthe "combined financial statement"for the two business-es (G.C.Exh. 32)which was furnished to the insuranceagent to obtain combined insurance coverage.It is noteasy to reconcile these three record sources, but they atleast clearly show that Barnard was content to financeFSI'soperationsby "carrying"FSI for substantialamounts owed at any given point.Thus,Barnard'smonthly billing records for that first year show that Bar-nard billed FSI for a total of roughly$848,200(each billbeing subdivided to identify cost of "materials," "labor,"and "miscellaneous").FSI's payment records for thesame period show that FSI paid Barnard roughly$633,400, yielding an outstanding end-of-year debt formaterials and fabrication alone of nearly$215,000. Butthese figures seem to understate the amount of actualdebt owed by FSI to Barnard when one compares themtodebtfigures. inFSI'staxreturnand in theBarnard/FSI combined financial statements.Thus, FSI's1983-1984 tax return reflects total liabilities of roughly$759,500,ofwhichthelion'sshare-more than$713,000-were in the form of "accounts payable." Anda comparisonwiththe Barnard/FSI "combinedfinancialstatement"for the sameperiodalso reveals somethingmore significant-that it was Barnard which was FSI'smajor creditor,apparently to the tune of $651,000; inshort, that Barnard had allowed FSI,during its firstfiscal year, to accumulate a huge debt.42 It therefore ap-Chip say was, in fact,the "mark-up" amount) as a "management fee"owed to Barnard.Les and Chip insist that their common accounting firmsimply made a labeling error in preparing that return,and that,in fact,neither Les, nor anyone else on Barnard's payroll,performed any "man-agement"services for FSI. This is also how they explain a similar "man-agement fee" entry which appears on the "combined[Barnard/FSI] fi-nancial statement" furnished by the same longtime accountants to thefamily insurance agent so that FSI's operations could be covered underBarnard's existing insurance and bonding policies42 FSI's tax return does not identify to whom the roughly $713,000 in"accounts payable"was owed;and that return only names Barnard spe-cifically as a creditor in a separate portion of the return(there FSI hadspecifically identified a $6945 amount "due to Barnard Engineering" asan "other current liability," separate from its "accounts payable"debt);but the "combined financial statement"plainly indicates as of 30 Septem-ber 1984 a $651,000 debt "Due to Barnard Engineering" from FSI. Con-sidering that Barnard was FSI's major supplier, and that FSI reported atotal accounts payable debt of about $713,000 on its tax return for theyear ending 30 September 1984, it is a fair assumption that most of thatdebt was owed to Barnard. And the fact that the combined financialstatement for that same point in time reports that FSI owed$651,000 toBarnard is consistent with that assumption.Accordingly,despite billingand payment records between the two companies suggesting that FSIowed about $215,000 to Barnard as of 30 September 1984, other recordsof Barnard and FSI suggest that the real indebtedness was nearly threetimes that amount. BARNARD ENGINEERING CO.237pears that,in substance,Barnard became not only FSI'smajor supplier of fabricated materials,but also FSI's"bank"-at least during FSI's critical first year of oper-ations.In that role,it clearly assumed,without independ-ent consideration,many risks,one of which was the riskFSI might not be able to repay Barnard for its substantialproduction efforts throughout that year.43Chipand Les admit,moreover,that Barnard furnishedgasoline from its own tanks at theVia Burton propertyto fuel the trucks and equipment which FSI used. Bothinsist that Barnard billed FSI for those services and thatFSI paid for them,apparently"at cost," and both admitthat FSI thereby bought its gasoline more cheaply thanif it had gone to a retail gas station.44 But even this un-derstates the extent of FSI's "benefit,"for the billing andpayment summaries show,once again,that Barnard didnot begin billing FSI for gasoline until June 1984 andthat FSI did not begin making payments-and then onlyon the recent 1985 gasoline billings-untilApril 1985.45Also, in FSI's first year of actual operations, Les ad-mittedly turnedoverfour "Barnard" jobs for Chip tocomplete, the alleged arrangement being that Barnardwould remain the nominal contractingparty, but wouldpay FSI for the work done by FSI-payrolled employeeson a pass-through basis.46 Les admits that he never ad-vised the parties with whom he had contracted that hehad substituted FSI to complete these four jobs. Chipmaintains thatC.J. (thenon FSI'spayroll)was "iiicharge" of those jobs, but Lesadmits that Barnard's su-perintendent,John("Larry")Asmus(Marie's son) alsoappeared on those jobs to make certain that they werebeing performed in conformance with Barnard's underly-ing contracts with the four customers,since Barnard wasstill the only party liable under those contracts.47Les did not include in his count of four admitted FSI-"inherited"jobs two other projects done between Octo-ber 1983 and midsummer 1984.These were the Whitta-ker-Tasker job done in October-November 1983, and theOntario K-Mart job done in July 1984 (both of them43 Chip admittedly obtained no bank loans or lines of credit in order tocapitalize and finance FSI's operations.44 Les vaguely suggested,as in the case of the materials furnished toFSI from Barnard'sfabrication shop, that FSI paid some"mark-up"amount for the gasoline.But there is no evidence documenting that sucha mark-up was charged.45 See the summaries in R Exh.30. I note from those summaries,moreover,that it was not until 15 October 1985 that FSI issued a checktoBarnard for roughly $30,000, this seemingly reflecting a belated"catch-up" payment for a variety of past-due "miscellaneous items, notincludingmaterials,purchased[sic] through 5/30/85."From my ownstudy of that exhibit,this amount is accounted for in only small part byaccumulated gasoline and repair billings prior to 1985,neither does itappear to match the other"miscellaneous"billings supposedly tenderedfrom Barnard to FSI since 1984. Once again, an inference is invited thatthe two companies were still engaged in post facto attempts to "regular-ize" the highly informal arrangements which existed between them aslate as October 1985, apparently involving FSI's free use of equipment,services,and supplies for which,even now,there are no clear-cutrecords.46 If Barnard and FSI actually signed agreements or otherwise kept fi-nancial records pertaining to these four "inherited"-jobs,those recordswere not introduced into evidence in this proceeding.47 Larry Asmus continued to be employed as Barnard's field superin-tendent until November 1984,when he then went on FSI's payroll as an"engineer,"designing sprinkler systems-a function which he had alsoserved when on Barnard's payroll.within Local 709's jurisdiction).Despite the fact that Lesdid not list these projects as among those four which headmittedly turned over to FSI for completion it never-theless appears that Barnard was using FSI employees tocomplete those two additional jobs, as I discuss next.In the case of the Whittaker-Tasker project it is possi-ble to find that Barnard and FSI were paying little atten-tion to the formalities at that early stage of FSI's reemer-gence in deciding which persons would be deemed em-ployed by whom for certain jobs).Starting in the secondweek of October,and continuing through late Novem-ber,Local 709 agent James Hosey48 learned that BillShock and Andy Ryan were working on that job, oper-atingBarnard-registered trucks and equipment. Hoseyknew Shock as a Local 669 member who had regularlyworked for Barnard in the past.He had followed Shockfrom Barnard'sVia Burton shop to the jobsite.But whenHosey asked Shock whom he was working for, Shocktold him that both he and Ryan were employed by FSI(which company, Shock stated to Hosey, was "non-union").Ryan also told Hosey that he was employed byFSI, adding that he "turn[ed]in [his] time at a separatespot in the Barnard shop."48On 17 November,and again a week later, Hosey metwith Les and questioned him about the use of Shock andRyan,neither of whom wereLocal709 members. In theprocess,Hosey asked Les about Shock's statement thathe and Ryan were employed by FSI. Les replied: "Idon't know what you're talking about."Les also toldHosey that he had employed both Shock and Ryan onthe jobsite and claimed in substance that he had assumedthat the job was in Local 669's jurisdiction, and also thathe had recently dismissed Shock and Ryan and had dis-placed them withLocal709 members.Les implicitly acknowledged in his testimony aboutthis series of events that Shock and Ryan worked on theWhittaker-Tasker job. He denied at the trial that Barnardemployed Ryan in late October-November 1983, admit-ting only that he had employed Shock. As I have justfound, however, Les admitted to Hosey during thesecond of their November 1983 meetings that Les him-self had been the person who had hired Ryan. Moreover,I find from Hosey's testimony that Clo Gregory dug outRyan's name from Barnard'soffice records,togetherwith the residence address to which Barnard had trans-mitted Ryan's last payroll check, and wrote down andgave this information to Hosey.There are multiple curiosities in the evidence about theWhittaker-Tasker situation:Shock'sown statement toHosey in October 1983 that he was then employed byFSI cannot be reconciled with evidence that Shock'sname did not appear on FSI'spayroll untilDecember1983.Nor can it be reconciled with Les' statement toHosey to the contrary-that Les had hired both Shockand Ryan for that job and, implicitly therefore,that thejob was "Barnard" work.But this statementby Les inNovember 1983 cannot be squared with the fact thatRyan's name did not appear on Barnard's payroll at that48 I rely here on Hosey's believably narrated account;Idisbelieve Les'more truncated and evasive account to the extent it contradicts Hosey's.49 Neither Shock nor Ryan was called to testify. 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtime; rather,Ryan had been carried on FSI'spayrollsince 22 October 1983.50 I have found that Les admittedto Hosey that he had hired Ryan, and that Clo Gregoryeven found in Barnard's records Ryan's name and the ad-dresswhere Barnard had sent him his last paycheck.Thismeans that either: (1) that Ryan,at least, was beingtreated by Barnard as a Barnard employee even whileFSI was simultaneously carrying Ryan on its own pay-roll; or (2) that, although he had been hired by Les andpaid through Barnard's bookkeeping department, Ryanwas otherwise being treated as an FSI employee. Ineither case it would appear that FSI was operating assomething less than an independent and distinct entity atthat time.Adding to this confusion of entities is the factthat although Barnard-registered equipment was beingused on the Whittaker-Tasker job,one of the vans (bear-ing license plates "BECI 16") was one which was rere-gistered in FSI's name in March 1984 (yet, apparently,thiswas oneof the vans which Chip "initially" pur-chased outright when,in September1983,Chipreacti-vated FSI).51The only scenario which adequately accounts for theforegoing is one which presumes that Les originally in-tended to treat the Whittaker-Tasker job as one which"FSI" would complete, even though Les himself hadhired Shock and Ryan to do the work, and even thoughBarnard-registered equipment was being used on the jobwithout therehaving been any lease arrangement be-tween Barnard and FSI for such use.Otherwise, whywould Shock and Ryan have told Hosey that they wereworking for FSI? And why would Ryan's name havebeen on FSI's payroll at the time?52 But Les must haverealizedwhen Hosey appeared on the Whittaker-Taskerjobsite and learned for the first time about an entitycalled"FSI" that this arrangement was vulernable to aunion grievance under the work preservation and sub-contracting clauses in Barnard's labor agreement withLocal 709. And Lesmusthave then found it necessary to"repair" the situation by claiming to Hosey that he hadso See G.C. Exh.16, p. 2, stipulated to be a list of FSI employees andtheir dates of hire by FSI.51 Because the record is unclear about the timing of purchase and theidentity of the vehicles which Chip purchased,it is possible that whenLes referred to Chip's "initial" purchase of the four vans,he was not de-scribing a bulk purchase transaction which occurred in September 1983Thus,an alternative possibility on this record is that"BECI 16," for ex-ample,was not purchased by FSI until March 1984.But if so,neitherwas that van ever"leased"to FSI in the meantime-at least the"lease"agreements do not speak of it(see, and compare, the vehicle identifica-tion numbers on the lease agreement for 1983(R Exh 8))and the vehi-cle identification number associated with"BECI 16," as it appears oncertified copies of state motor vehicle department records(G.C. Exh. 21,p."L").as Incidentally,I do not here rely on Hosey's account of what Shockand Ryan told him to find that Shock and Ryan were then,in fact, em-ployed by FSI I continue to regard Hosey's testimony as containing in-admissible hearsay for those purposes,despite Local 669's counsel's ableefforts to persuade me that FRE Rule 801(d)(2) provides a basis for treat-ing Shock's and Ryan's out-of-court remarks to Hosey as admissions of aparty. (Shock,later shown to be a "foreman"for FSI, presents a closerquestion,which I do not decide.) Rather,in all the circumstances, itsimply seems more probable that Shock and Ryan would not have toldHosey that FSI was their employer unless they had been so instructed byLes (who had hired them)to consider themselves as FSI employees. Astowhy Les would then have subsequently contradicted this statementwhen Les himself met with Hosey,see main text, next.no idea what "FSI" was-that it was a "Barnard" job,and that he had simply made a mistake by using non-Local709 employees because he had wrongly believedthat the job was within 669's jurisdiction.By makingsuch a claim(and by supplanting Shock and Ryan with"709 men")Les seemingly hoped to distractLocal 709and to prevent it from prying further into the relation-ships between FSI and Barnard until more time hadpassed to enable FSI to achieve a more superficially "in-dependent"status and until such time as paperwork (vanleases, separate payrolls, etc.)could be created to pro-vide some credence to the notion that FSI was an "inde-pendent"business entity, rather than a mere arm of Bar-nard's operation.53The foregoing inferences are reinforced by proof re-garding the handling of the K-Mart work done in thesummer of 1984. K-Mart involved a project-or series ofprojects-which Barnard'admittedly was responsible for,one portion of which was nevertheless admittedly com-pleted by FSI-payrolled employees. Les and Chip gaveso many varying,mutually inconsistent,and virtually in-comprehensible accounts about the K-Mart work that Iwould not attempt to find what really happened,exceptas follows:Les and Chip admit that some aspects of theK-Mart work were being performed by Barnard-pay-rolled personnel, using Barnard-owned trucks and equip-ment.Theylikewise admit that other aspects of the jobwere being completedby FSI-payrolled persons, usingBarnard-owned trucks and equipment. They claim, more-over,that by special arrangement with K-Mart, Barnardcontinued to bill K-Mart for the work done by FSI-pay-rolled crews, then reimbursed FSI on a pass-throughbasis for such work.Finally, they now admit (after Local709 and Local 669 agents discovered this)that nominally"FSI" crewmembers were instructed to identify them-selves on the jobsite sign-in sheet as"Barnard" employ-ees. I do not believe Les and Chip to the extent they tes-tified thatChiplanded the K-Mart completion work onhis own;nor do I accept their explanations for the job-site sign-in subterfuge.From portions of Les' account-and from C.J.'s admissions at the time to FSIfitterWil-liam Hughesb4 these arrangements appear more probablyto have been linked to a kind of mutual backscratchingbetween Les and K-Mart by which K-Mart might avoid"union" problems during the construction phase (by os-tensibly continuing to use Barnard,a nominally"union"firm), even while giving a healthy boost toChip's busi-ness and allowing theLindleys (as a family unit) to profitfrom their ability to do some of the K-Mart work with-53 As the parties with firsthand knowledge and records bearing onthese matters,Barnard/FSI must bear the primary responsibility for anyabiding confusion in this record over such matters as when FSI actuallypurchased certain vehicles, which vehicles were involved,why title tothose purchased vehicles was not transferred until many months after thealleged"initial"purchase,which vehicles shown to have been used oncertain jobs were"leased,"and which were"purchased," and which em-ployees were working for whom on any given job at any given time. Ac-cordingly,I resolve doubts traceable to confusion in the record againstBarnard/FSI, drawing adverse inferences from their failure to provide amore coherent, documented explanation of these events64I believe Hughes,who credibly testified thatwhen C.J. instructedHughes to sign in at the K-Mart job as a "Barnard"employee,Hughesasked himwhy; C.J. replied,"There's a union problem." BARNARD ENGINEERING CO.out honoring the existing labor agreementwith Local709.Ihave so far detailed some of the more obvious evi-dence showing that Barnard's beneficence enabled FSIto operate,and other evidencewhichsuggests,aswell,the degree of operational overlap between the two com-panies, especially in the first year of FSI's renewed ac-tivities.There are other examples in this record,which Isummarize next.(Again, I credit the testimony of FSI-payrolled em-ployeeWilliam Hughes):Hughes went to Barnard's ViaBurton headquarters in earlyApril1984, looking forwork.He spoke to a receptionist named"Jackie,"whoworked behind a window near the front door.55 Hughessaid to "Jackie"that he had learned that Barnard was"taking applications for nonunionfitters,"towhich"Jackie" responded in a "startled" way, "How did youhear about that?" Hughes explained that he had gottenthe information through Wayne Yost, then employed asa fitter for Barnard."Jackie" then gave Hughes C.J.'stelephone number.Hughes telephoned C.J., and waseventually hired on FSI's payroll after meeting with C.J.at a differentoffice.Sometime in the next 2 months Hughes and his fellowFSI-payrolled fitters were instructed to attend a meetingheld at Barnard's headquarters on Via Burton where Lesand C.J. jointly conducted a "safety meeting,"explainingthe proper use of forklifts and other equipment, usingequipment then on hand at the Via Burton location. Nor-mally in his employment thereafter,the truck whichHughes used in his employment with FSI was storedovernight at Via Burton,where Hughes would get it inthe morning and leave it each night.(Crediting former Barnard employee Ron Eisele's testi-mony, despite Les' unconvincing denials about this trans-action):In June or July 1984, Eisele was informed by acontractor that he (the contractor) had been "told thatBarnard'sgoing completely nonunion."As a conse-quence, Eisele confronted Les at Barnard's headquartersabout this rumor, also asking Les about his own futurejob prospects. Les replied that he still intended that"Barnard is gonna stay Barnard,"explainingfurther, "Ihave opened a little shop to keep competitive with thenon-union,"but also insisting that he could not closeBarnard becauseof "mylong-time contractors."While still on Barnard's payroll(even though by thenhe was the owner and president of FSI),Chip took ad-vantage of proprietary information obtained from Bar-nard salesmen about the existence of potential jobs forFSI to bid on (Chip: "I'd hear talk in the [Barnard]office about jobs that were going to be bid, that sort ofthing.Iwould place calls to different contractors."UntilChip hired Sharon Jacobsonas hisprincipalclerical/bookkeeping employee in January 1984, he hadno employees to handle his payroll and bookkeepingwork. During that period Barnard corporate officer andbookkeeper Clo Gregory "helped out" (Chip's words) inss Barnard then employed an office employee named JacquelinePardus,whom Chip referred to in testimony as "Jackie." Pardus went towork herself for FSI in August 1984,only shortly after she had spokenwith Hughes.In all the circumstances I find that she was the "Jackie" inquestion239these tasks, without any compensation from FSI. Indeed,Chip acknowledges that Gregory continues to donateher skills to "help-out" FSI occasionally (the recordshows, among other examples,that even in 1984, Greg-ory submitted a series of employee contributions and re-ports to a trust fund in which FSI participates,signingon FSI's behalf as its "Bookkeeper").Ed Rush(then a Barnard-paid engineer;now an FSI-paid engineer)"helped-out"66 on the complicated hy-draulic design work for FSI's job at the Starcrest-Perrissite in the summer of 1984.Rush received no compensa-tion for this work from FSI, although Chip later boughta computer for Rush's use, which Rush now uses in hisemployment at FSI to dodesignwork for FSI.Barnard gaveChipthe free use of admittedly valuablecomputer software-a program used in making hydrauliccalculations; as a consequence,when FSI does computer-ized hydraulic calculations,those figures are printed outwith Barnard's name at the top of the sheet.E. Local 709's and Local669sInvestigations intoAttempts to Conceal the SameFindings in this section are relevantprimarily toBarnard/FSI's affirmative defense under Section 10(b) ofthe Act(in substance,that Local 669 was on notice ofthe material facts supporting its alter ego charge morethan 6 months before it filed that charge; therefore, Sec-tion 10(b) bars that charge as untimely)and to the pros-ecuting parties' related rebuttal thereto(in substance, thatBarnard/FSI fraudulently concealed those material factsdespiteLocal669's timely efforts to learn more aboutthem, thereby tolling Section10(b)).AsI incidentallydetail below, questions about what Local 669 knew-andwhen-are mostly indistinguishable from questions aboutwhat Local 709 knew; for the evidence reveals in sub-stance that by the start of 1984 Local 709 had sharedwhatever information it learned with Local 669, therebyallowing the general conclusionthatknowledge gainedby the former may be imputed to the latter.Local 709 agent Hosey was the first to discover a pos-sible connection between Barnard and FSI when(as pre-viously found) in mid-October 1983, he spoke at theWhittaker-Tasker jobsitewith employees Shock andworking for FSI, even though the "BECI-16" van Shockwas driving was then registered to Barnard and, indeed,Hosey had followed Shock to the site from Barnard'sVia Burton shop.As previously found,when Hosey con-fronted Les about this matter, Les professed not to knowanything about FSI, but instead acknowledged that hehad himself hired Shock and Ryan, and implicitlyclaimed that Whittaker-Tasker was a "Barnard" job, andthat he had simply made a mistake by hiring Local 669members to work on that job because he had thought itwas within Local 669's jurisdiction.Hosey filed a grievance against Barnard in November1983,'citing a variety of contract violations related to66 In fact,Rush signed the plans as the designer,and Les certifiedthem. 240DECISIONS OF THENATIONALLABOR RELATIONS BOARDFSI's performanceof work,and seeking an "audit" ofBarnard's and FSI's "books and records."So far as thisrecord shows, Barnard never acceded to the requested"audit."5 7By the end of 1983 Hosey had been in contact withLocal 669 agent Michael Slomski, had shared his suspi-cions and information with him,and the two thereaftersharedwhatever information they uncovered as theycontinued to pursue the matterof FSI's ties to Barnard. Idescribe in summary below what else Slomski and Hoseylearned, what they did about it, and how Les behaved inresponse to their actions.Most of the two unions' supplemental investigationsoccurredinmidsummer1984,withexact sequences insome doubt.During this period Hosey visited a jobsite inCompton, referredtoastheCadillac-Fairview site.Therehe saw Barnard-owned equipment,including a vanbearing a "BECI"licenseplate,while FSI-payrolledworkers Shock and Ryan,among others,were doingsprinkler installations. 58Hosey also visited a San Bernardino sitewithin Local669's jurisdiction(The Home Club site),where he sawFSI employees(including Shock and Hughes)and a Bar-nard-owned truck with"BECI"plates, being unloadedby a Barnard-employed driver named "Rex."Slomski visited anothersitewithin Local 669's juris-diction atPerris (the Starcrest site)wherehe saw a vanwith "BECI" plates, being driven by FSI employeeShock.Slomski called Hosey and together they visitedthe Perris site the next day. They saw FSI employeesShock and Ryan doing sprinkler installation work, andthey noticed an additional trailer bearing a "LindleyMotor Car Co." emblem.59 Also, while at the site, theyretrieved a set of construction plans from a trash pile,showing that FSI was the contractor,but that the planshad been drawn by then-Barnard employed engineer EdRush,and had been stamped"approved"by Les. In alater visit to the site they saw a- scissors lift which theyidentified with Barnard.60sr Although the record is not clear on these points,itappears fromHosey's testimony that this was only the first in a series of related griev-ances which Local 709 continued to file against Barnard,at least one ofwhich was not heard by an arbitrator until the following May, whenFSI- payrolled employee Cepeda testified for Local 709 and was fired onthe heels of having given such testimony.Another such grievance washeard in July 1985,when Les lied about FSI's insurance coverage. Tothe extent the record is vague on questions about what else Local 709may have learned in the course of processing these grievances,Iwill notpresume that Local 709 learned anything of significance. As I note in myanalysis,itwas Barnard's/FSI'burden as the party(ies) raising the 10(b)defense,to establishwhat Local 709 (and,by imputation,Local 669)learned-and when they learned it-which was material to the alter egocharge.Accordingly,any lingering vagueness in the record on suchpoints is chargeable against Barnard/FSI.58 Apart from the distinctive vanity plates used on the vehicles seenhere and elsewhere by Hosey or Slomski,the union agents were able tolearn the ownership and other pertinent information about those vehiclesthrough the California Department of Motor Vehicles,by submitting alicense plate number and paying a feeas The trailer was normally used to transport Les' racing cars; it wasbeing used in this instance to deliver a piece of heavy equipment used byFSI at the site.Les implied-but there is no corroborative documenta-tion-that the trailer was under"lease,"through B&L, to FSI.eo In fact,thiswas one of the lifts which Les had contributed to theFamily Trust and which was supposedly"leased"to FSI through theauspices of B&L.Hosey and Slomski also visited a site at Chino, inLocal 669's jurisdiction (the Duke Timber site), wherethey observed FSI employees, including Andy Ryan, in-stalling sprinkler pipe;they also saw the white vanwhich had formerly borne "BECI-16" plates, but whichnow bore "FSI"plates-this being the vehicle thatHosey had seen in use the previous October-Novemberat the Whittaker-Tasker site.Finally,Hosey and Slomski together went to the K-Mart site in Ontario(Hosey had first visited there twice);they saw FSI employees,including Hughes, doing pipeinstallation;they also sawsome vanswith "BECI"plates, and others with"FSI" plates.By a ruse, theygained access to and copied the sign-in sheet maintainedby K-Mart for construction, workers. They learned thatemployees whom they knew to be associated with FSI(including Hughes andC.J.) hadsigned-in as "Barnard"employees. They also learned from a visit to the Ontariooffice ofbuilding permitsthatBarnard wasthe only con-tractor with a permit to do the K-Mart work in question.In early August 1984, Hoseyagainvisited Les at Bar-nard's offices on Via Burton and asked him about the K-Mart job-particularly about the appearance of FSI em-ployees on that jobsite despite the fact that Barnard wasapparently the contractor in charge.Les again repliedthat he "knew nothing"about FSI, and claimed that hehad, in fact, "subbed" the job to a company called "FirstAlarm" (which, Les independently testified, was ownedby Bill Schoff).61When Hosey protested that FirstAlarm was "not signatory to 709's agreement,"Les re-plied, "Well, do what you gotta do."As noted, Local 709 had fileda grievance against Bar-nardinNovember1983, seeking an audit of Barnard andFSI records to determine whether Barnard had violatedthe contract by its use of FSI to perform certain work.InAugust 1984, after Barnard had not voluntarily dis-closed any of the details requested by Local 709 about itsrelationshipwith FSI,both Hosey and Slomski shippedwhatever information they had been able to gather bythen about those relationships to the International head-quarters of theirunion inWashington, to be reviewed byits legal department.Then,on 5 September1984, Local669's business manager mailed a letter to Les at Bar-nard'sheadquarterswhichset in motion the eventswhich culminated in the 8(a)(5) hearing before JudgePollack in August 1985.In its 5 September 1984 letter toLes, Local 669 stated,inter alia:... it appears that Barnard . . .is inviolation ofour . . . agreement. . . . In order to ascertainwhether your company is in compliance with thecontract, the Union requests complete and accurateresponses to the attached questionnaire. 62Si Les'statement to Hosey-and his trial testimony-are both appar-ently false insofar as they imply that Schoff was an independent contrac-tor,who had no connection to FSI.Photographs taken at the K-Mart siteby Hosey and Slomski clearly show that Schoff was wearing a T-shirtwith an"FSI" logo on it Elsewhere the record shows that Chip hadpurchased such T-shirts and caps to be used by FSI employees.92 The questionnaire-also referred to in Judge Pollack's case-con-sists of 4 typed pages,containing 30 requested items of information, all ofthem bearing in one way or another on arguable interrelationships be-tween the two companies. BARNARD ENGINEERING CO.241Be further advised that. . .itappears that Bar-nard and .Fire Sprinkler,Inc. constitute a singleand/or alter ego employer within the meaning ofthe NationalLaborRelationsAct.As such, bothBarnard and FSI are bound by our collective bar-gaining agreement.By letter dated 17 September 1984 Les replied thatLocal 669's "contention is completely wrong ... [thetwo companies]are totally separate entities."ThereafterLes listed eight conclusionarily expressed features pur-porting to support his claim that the two companieswere separate83 and closed his letter by requesting thatLocal 669 "specify in detail" what it thought it knew,"so that we may quickly clear up any confusion."On 25 September,Local 669's business manager re-plied to Les in writing,stating, inter alia, that if his uniondid not receive by 5 October "the assurance of yourcompany that a complete response(to the union's 5 Sep-tember letter] is forthcoming in prompt fashion, Local669 will take[appropriate]action."Therewas apparently a subsequent letter from theInternational union'sattorneys to Les which was notmade a matter of record;in any case on 17 DecemberBarnard's attorney,Hood, wrote to the International's at-torney, Shaw, purporting to reply to Shaw's "letter ofNovember 30, 1984." There, Hood wrote that Shaw'sclaim that Barnard had not provided"true and completeinformation"was "without merit."Hood then reviewedthewritten exchanges described above and closed hisletter to Shaw with the statement:"In view of the above,we believe that adequate response has already been made...but also offered to "consider" any "informationwhich [Shaw felt] would lead to a contrary conclusion."When Barnard's refusal to furnish the requested infor-mation became the subject of the trial before Judge Pol-lack in August 1985,the General Counsel made addition-al efforts to question Les about certain details regardingthe relationship between Barnard and FSI.In each case,Les invoked the fifthamendment and refused toanswer.64This is a substantially complete and representative list-ing of the General Counsel's questions which Les did notanswer onfifthamendment grounds:". . .were youever President of [FSI]" "Are you aware of the fact thatin the summerof 1984 at a jobsite in [Perris],California,a company called[FSI] was performing sprinkler instal-lationwork?"; "Isn't it true that at the [Perris]job sitethere was a trailer which you owned and used to storerace cars?"; "Mr. Lindley,you're a shareholder of [Bar-nard] and you're also a shareholder of [FSI]?"; "Isn't ittrue that your wife, Barbara. . .isan officer of [Bar-nard]?" "Isn't it also true she's a stockholder in [Barnard]63 (Les'emphasis):"..completely differentowners," "... completelyseparatecontrol," "... completely separatepersonnel, " ":.. completely sep-arate management, " ":.. bidonjobs independently," "... completely sep-arate contractors licenses."64 Judge Pollack overruled Barnard's objections to a series of questionsput by counsel for the General Counsel, whereupon Barnard's counseladvised Lesnot to answer on fifth amendment grounds.The GeneralCounsel opted not to pursue those matters by seekingimmunity for Lesand an order to testify, as contemplated in Sec. 102.31(c) of theBoard'sRules and Regulationsand in [FSI]?"; "Who are the officers of [Barnard] .. .in 1984?" "Who were the stockholders of [Barnard] in1984?" "Who were the stockholders at [FSI] in 1984?""Isn't it true that on documents filed with the CaliforniaState License Board you're named as the qualifying indi-vidual for both [Barnard] and [FSI]?" "Isn't it true thatBillShock, at one time, was an employee of [Barnardand in reports submitted to -the Union by [Barnard] Mr.Shock is listed . . .as anemployee of [Barnard]?"; "Isn'tit true that . . . E. Rush had done engineering work for[Barnard] in 1984 and at times previous to that?" "Isn't ittrue that E. Rush has also done engineering work for[FSI]?" "Isn't it true that [a series of identified forkliftsand a flatbed truck] were used on the Perris job?"; ".. .was [FSI]'s business address in fact your home address in1984?"; "Do you know of any facts which underly yourbelief that answering the pending question runs you injeopardy of criminal prosecution of some kind?" "Didyou have access to [the various items of informationcalled for in Local 669's 5 September 1984 request for in-formation]?"F. Cepeda's DischargeCepeda, then a stranger to the industry,was hired onFSI's payroll in April 1984. He was fired on 17 May1985, a Friday, the day after he had testified as a Local709 witness in the arbitration hearing.He had admittedlylost favor with two successive foremen during his 13months of employment,and his future employment pros-pects were clearly tenuous at the time he testified. Thus,Cepeda admitted that he was first supervised by Sam Fa-vella until January-February 1985, when Favella request-ed that Cepeda be reassigned. C.J. told Cepeda at thistime that he would be assigned to work under BillShock, but that if this did not work out, he would be"out the door." On Friday, 10 May 1985 Shock toldCepeda (and apparently Chip and C.J., as well) thatShock felt he couldno longerwork with Cepeda. Thatsame day Chip sent Cepeda home for the balance of theday, with instructions to report to C.J. on the followingMonday, the 13th. Cepedacameback on Monday andC.J. told him that he would supervise him directly untilC.J. could decide what to do with him.Cepeda worked under C.J.'s direction on the 13th,14th, and 15th.On 15 May he was also awaiting-a call totestify at Local 709's arbitration, which had started thatday. (He had received a civil subpoena from Local 709on the 14th or 15th, but he had not yet told anyone atFSI about having been subpoenaed.)On the evening of15May, anticipating that his turn to testify would comethe next day,Cepeda called FSI's office;since no onewas in the office,he left a message with FSI's answeringservice, explaining that he would not be in the next day.Called as Local 709's witness at the Thursday, 16 Mayarbitration session,Cepeda revealed,inter alia, that hehad participated with other FSI employees in a "safetymeeting" at Barnard'sVia Burton premises which Lesand C.J.had conducted,that he had initially received adescriptive pamphlet and related identification cards anddocuments about his group insurance plan (all bearingBarnard'sname)from Clo Gregory, at Barnard's Via 242DECISIONS OF THENATIONALLABOR RELATIONS BOARDBurton premises(he later contradicted himself on thislatter point by saying he had gotten the documentarymaterials from "Jackie, at the office of FSI"), that hehad once "picked up [his] check"from Barnard's prem-ises, that he would visit Barnard'spremises to pick upmaterials and equipment for use on FSI jobs, and that,on' C.J.'s instructions,he would occasionally go to an-other rental agency to pick up rented equipment andwould occasionally tell that rental agency to bill therentals to Barnard's account.So far as this record shows, neither Les, Chip, nor.C.J.attended the arbitration sessions,although Les admittedlyreceived periodic telephone updates from his attorneyabout what was transpiring at each day's session. BothLes and Chip deny that they discussed Cepeda's testimo-ny between themselves-or with C.J.-at any pointbefore the 17th when C.J. fired Cepeda. I find all of thisinherently incredible. It ismoreover contradicted byFSI- payrolled employee Hughes, who believably testi-fied that on the afternoon of the 16th C.J. himself toldHughes that he had just gotten a telephone call from Lesinwhich Les complained that Cepeda "was . . . on thewitness stand testifying against me right now."More-over, .since Chip was still living in the family home atthis time, I find it inconceivable that Les would not havepassed on to Chip what he had learned from his attorneyabout the testimony of Cepeda, once of Chip's employ-ees. I thus find that Chip was also lying when he testi-fied,in substance,that he did not become aware of Cepe-da's arbitration testimony until afterC.J.hadalreadyfiredCepeda. Moreover, from the contents of Cepeda'sdischarge conversationwith C.J. as set forthbelow, it isclear that C.J. had' known-before Cepeda appeared inthe office on the 17th-that Cepeda had given testimonyfor Local 709 the previous day.When Cepeda again reported to work at FSI on themorningof Friday, 17 May, he went to C.J.'s office.Cepeda states that only he 'and C.J.were present in theensuing conversations,which ended in Cepeda's beingfired.Chip says that he himself was present during theconversation.C.J. did not testify. (Chip had fired C.J. atsome point after the arbitration as a result of some fallingout which was never detailed; his whereabouts at thetime of this trial were not disclosed.)I believe Cepeda, viewing Chip's testimony about hisown presence at the discharge conversation as an inven-tionbornout ofapparent necessity-FSI's need topresent a witnesswho would deny Cepeda's account ofcertain damaging statements madeby C.J.,under circum-stances where C.J. was no longer available to FSI as afriendlywitness.Crediting Cepeda here, I find that C.J. first comment-ed on Cepeda's "nerve . . . coming in after what you didyesterday." According to Cepeda, the ensuing conversa-tionmay have lasted as long as 2-1/2 hours, duringwhich C.J. left the office more than once to instruct hissecretary to make out termination checks, returning eachtimewithin 5 minutes.During that conversation C.J.said,among other things,thatCepeda had been"need[ed] ... at work yesterday." (Cepeda protestedthat he had been subpoenaed and had"left a message.")C.J.went on to complain that he had tried to locateCepeda twice on the 16th by telephone but had onlylearned from Cepeda's nephew and wife that Cepeda"wasn't at home," that C.J. "should have fired [Cepeda]way back for going to the Department of Labor" (thiswas otherwise unexplained), that C.J. reminded Cepedaabout his earlier warning that Cepeda would be "out thedoor" if he couldn't work with Bill Shock, and that C.J.had placed Cepeda "on probation" on "May 14" [sic]. Atsome point C.J. also allowed that Cepeda had appearedto be doing "pretty good work" on the 15th. At somepoint C.J. returned to the arbitration matter, saying thatalthough the "Union's been trying to gather evidenceagainst Barnard Engineering and FSI to be one company... the only thing. . . bothcompanies had in commonwas the insurance,because it was cheaper[and that] .. .nonunion companies have better policies than union com-panies."C.J. then asked whether the union had "prom-ised. . .anything"for Cepeda's testimony;Cepeda said"No," whereupon C.J. berated Cepeda for being "dumbfornotasking for somethingfor testifying for theUnion." Eventually C.J. departed and returned for afinal time to hand Cepeda a set of terminal paychecks,whereupon Cepeda asked for a "written" terminationslip.C.J. said that he was not obliged to furnish any suchthing;Cepeda asked if he was being fired for having tes-tified,and C.J. said, "No, for not appearing to workwhen [he]was needed for work."Chip's explanationfor Cepeda's discharge was, in sub-stance, thathe and C.J. had decided on Friday 10 Mayto fire Cepeda,after receiving the most recent informa-tion that Shock had found Cepeda unfit to work with.Chip implicitlyadmits that no one directly communicat-ed this alleged decision to Cepeda on either that Friday,nor on the following 3 work days, the 13th, 14th, or15th,when Cepeda continued to appear for work, andwas allowed to do so. Nor does Chip explain why heand C.J.were admittedly so determined to locate Cepedaon the day he was absent to testify,65 thus inviting theinference that they needed Cepeda's labor that day. At-tempting to explain why Cepeda was allowed to workon the 13th, 14th, and 15th (and, apparently, was expect-ed to show up for work on the 16th), Chip claimed thatithad been his and C.J.'s intention to allow Cepeda tofinish the workweek. This explanation was not inherentlyimplausible,but Chip himself made it so when he ex-plained further that FSI's workweek ended at the closeof business on Tuesday, the 14th. He then appeared toexplain the fact that Cepeda was nevertheless allowed towork on Wednesday, the 15th (and was not then told hewas fired)because Cepeda would have come in on the15th anyway; to pick up his paycheck, which Chip sayshad been prepared after the workweek closed the previ-ous evening.This claim is implausible,however, sincethe whole point in Chip's explanation for having allowedCepeda to work beyond Friday, the 10th, was thatCepeda would only be allowed to finish the workweek,and the 15th was the first day in yet another workweek.65 Chip's testimonialaccount makes much of the fact that he and/orC.J. had placed several calls to Cepeda's residenceon the day of his ab-sence from work (which was on a Thursday, even though Chip mistaken-ly testified that it had been on a Wednesday) BARNARD ENGINEERING CO.243It also fell to Chip to explain why it was that Cepeda'sabsence on Thursday, the 16th, had created so muchfuss, since, according to Chip, Cepeda had not beenscheduled to work that day anyway, but was only goingto be informed that he was fired. Chip had no further ex-planation for this anomaly in his account.66ConsideringChip's own difficulties in coming up witha coherent explanation for the timing of Cepeda's dis-charge, I treat as simply a pretext his suggestion that thedischarge decision had been finalized as early as 10 May.Such an account is also inconsistent with Cepeda's cred-ited version of the entirely different reason-Cepeda'sabsence from work on the 16th-which C.J. gave whenhe fired Cepeda.67 I thus find as fact that, despite C.J.'s"out-the-door"warnings to Cepeda in early 1985, FSImanagement had made no firm decision about Cepeda'sfuture as of the 10th, when Shock indicated that hecould no longer work with Cepeda (nor even as of the15th,when C.J. was continuing to supervise Cepeda di-rectly).Rather, I find as fact that it was not until Cepedatestified for Local 709 that FSImanagementdecided tofire him. Considering the pretextual nature of Chip's tes-timony, and the obvious resentment betrayed by C.J.(and by Les himself) over Cepeda's having testified forLocal 709, I find as fact that Cepeda's having testifiedwas a causative factor in the decision by FSI manage-ment to fire him.AnalysisA. Deklewa's ImpactInDeklewathe Board introduced:... fourbasic principles. . . [to] provide anoverall framework for the interpretationand appli-cationof Section 8(f) which willenable parties to8(f)agreements and employeesto know their re-spective rights,privileges and obligations at allstages intheir relationship. [1]When parties enterinto an 8(f)agreement,they will be required, byvirtue ofSection 8(a)(5) and8(b)(3), to comply withthatagreement unless the employees vote, in a66 All questioners of Chip about these points-and Chip,himself-be-trayed some confusion about when it was that Cepeda was absent, thusresulting in questions and answers which mistakenly presumed thatCepeda had been absent to testify on Wednesday,the 15th,and had beendischarged on Thursday, the 16th.For example,after being confusedmyself by the sequences mistakenly referred to in earlier questioning andtestimony,I asked Chip(Tr 115) why there was "all the fuss about [Ce-peda's] absence on Wednesday."In any case,these confusions do not de-tract from the central weakness in Chip's various testimonial explanationsfor Cepeda's discharge-that even though a firm decision had been sup-posedly reached on Friday,the 10th,to fire Cepeda as soon as he hadcompleted the workweek which ended on Tuesday,the 14th,Cepedawas nevertheless allowed to work through the 15th (with no notice ofany impending discharge)and was even expected to work on the 16th.67 In crediting Cepeda's version of his discharge conversation withC.J. I have taken into account that Cepeda later filed an unemploymentcompensation claim wherein he assigned as the reason for his dischargethat"no one wanted to work with me." I do not find that statement to beso inconsistent with his testimonial version ofwhat C.J. told him as towarrant discrediting him Cepeda struck me as a confused and unsophisti-cated personality,but also as one lacking in guile.I thus find it under-standable that when he filed the unemployment compensation claim hewould report that it had been his difficulties in working with previoussupervisors which accounted for his termination.Board- conducted election, to reject (decertify) orchange their bargaining representative.[2]Neitheremployers nor unions who are party to 8(f)agree-ments will be free unilaterally to repudiate suchagreements.[3]During,its term,an 8(f)contractwill not act as a bar to petitions pursuant to Sec-tions 9(c) or (e). [4] In determining the appropriateunit for election purposes the Board will no longerdistinguish between"permanent and stable" and"project by project" work forces, and single em-ployer unitswillnormally be appropriate.JohnDeklewa & Sons v. NLRB,at 1375, 1385 [fns. omit-ted].Deklewa'sprinciples must be honored here, if,as I willassume,Deklewa's"8(f)" policies must be applied when-ever, as herein, the construction union's status under Sec-tion 9(a) is put into issue.Put another way, unless shownotherwise,we shouldpresumein pending cases that par-ties to a construction labor contract arenotentitled tothe "full panoply of Section 9(a) rights and obligations"(1385),but,rather should be treated as subject toDeklewa's"8(f)" principles (involving a more "strictlylimited 9(a) representative status"(1387). This view is re-inforced by the Board's requirement that any partyclaiming the full panoply of entitlements under Section9(a)must "prove"its 9(a) status.68 The Board's require-ment of affirmative proof of9(a) status69will clearly bemet if the union wins the vote in a Board election (p.31),or byapplying the"normal presumptions" whichflow when,for example,the proponent of 9(a)statusproves that the union was "voluntarily"recognizedbased on a "clear showingof majoritysupport amongthe unit employees,e.g., a valid card majority." (1387 fn.53, citation omitted.) Just as clearly, the burden on theparty urging "full panoply"status under Section 9(a) canno longer be met by resort to the kinds of "merger," or"conversion" theorieswhich the Board discarded inDeklewa(1384, 1385; see also 1386 fn. 47).The Board observed inDeklewa,"Application of theBoard's new 8(f)principles here and in all pending caseswill undoubtedlyimpose on some parties certain obliga-tions and liabilities they would not have incurred underexistinglaw." History will judge whether this was un-derstatement."Undoubtedly,"too, nearly all persons in-volved in the representation and counseling of unions,employers,and health, welfare, and pension trustees inthe construction industry in the United States will be re-quired, at a minimum,to review their clients'own laborrelations histories, practices,and agreements, before de-termining precisely what those"certain obligations andliabilities"may consist of, and how heavy their"imposi-tion"may be in a given case.In that process, lawyersand other practitioners are certain to disagree-evenwithin their own counsels-about whereDeklewaleaves68(Deklewaat 1385 fn 41): "In light of thelegislativehistory and thetraditional prevailing practice in the construction industry, we will re-quire the partyasserting the existenceof a 9(a) relationship to prove it."69 That is, of "full panoply"9(a) status,as distinctfrom the more"strictly limited9(a) status" envisioned inDeklewawhich attaches auto-matically,without regard to the union'smajority status,during the termof a constructionlabor agreement. 244DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthem and their clients.Undoubtedly,moreover,Deklewawill trigger scholarly commentary,will furnish hundredsof industry seminars with a headline topic, and,not leastof all, will yield,at least in the short term,much litiga-tion before the Board,and before state and Federalcourts of trial and appellate jurisdiction.Withall those considerations in mind,Iwill applyDeklewawith due caution,recognizing on the one handthat it was intended to introduce an entirely new analyti-cal framework for thinking about the law of constructionindustry labor relations,including the interplay betweenand among Sections 8(a)(5), 8(b)(3), 8(d),8(f), and 9(a),but recognizing as well its announced and implicit limita-tions-exemplified in the Board'sexpressed desire to"employ. . .the fine crucible of case-by-case experienceinwhich to test and refine these principles." (Id. 1385 fn.40)Iwill next address two related questions which havehad threshold importance in the case from the start butwhich now take on different significance as viewedthroughpost-Deklewaspectacles:Is Barnard Bound to the 1985-1988 Agreement withLocal 669? Is Local 669's Statusa "Full" Oneunder Section 9(a)?Deklewaspeaks primarily to labor relationships that aregoverned by a current labor agreement in the construc-tion industry.So far as I can discern, it does not materi-ally speak to the question how one determines whethersuch a binding contract exists;indeed I see nothing inDeklewawhich purports to overrule traditional principlesfor resolving such questions,including those principles Idiscuss below which cause me to find that Barnard has atallmaterial times been bound to a series of contractswith Local 669, including one effective in the period1982-1985, and one which is currently effective, through31March 1988.UnderDeklewa,the existence of a con-tract is enough to find a duty on the employer's partunder Section 8(a)(5) to honor it through its term, a dutywhich will expire before the end of the contract only ifthe employees have decertified the union in midterm (id.1385).There is no disputing that, by virtue of bargainingrights it had assigned to the Association,Barnard wasbound to a 1982-1985 labor agreement with Local 669throughout its term.? °The only dispute-one which sur-faced after the trial record opened-is over whether Bar-nard became bound to the 1985-1988 agreement negoti-ated between the Association and Local 669. Barnard'sanswer had seemed-indirectly at least-to concede thisnow-disputed point, for it had unqualifiedly admitted thecomplaint allegation that "Since. . .1970, Barnard hasauthorized the Association to negotiate,enter into andadminister collective bargaining agreements with Local669," and there was no dispute that the Association had,indeed,negotiated a current agreement,listingBarnard,70 This has never been in contest.It is implicit in the grievance corre-spondence between Barnard and Local 669 in late 1984,and the Boardaffirmed this in affirming Judge Pollack's 1985 decision,involving thesame parties.The doctrine of collateral estoppel, discussed below, pre-cludes any reconsideration of that contract existence questionamong many.other firms, as employer-members forwhom the Association was negotiating.Notwithstandingitsanswer Barnard sought to prove that it had tele-phoned and written to the Association at some unstatedpoint in December 1984, purporting to revoke the Asso-ciation's authority to bargain on its behalf, that the Asso-ciation later claimed to have no record of any such com-munications,and that Barnard never directly notifiedtime when these cases were scheduled for trial.Consistent with my summary ruling at trial precludingthis issue from litigation,' 1 I find that even if Barnardwere not estopped by its answer from litigating the ques-tionwhether it was still bound to the Association'sagency during bargaining which yielded the 1985-1988agreement,its putativeproofwould be inadequate in lawas a defense to the claim that it became bound to thatagreement.Retail Associates,120NLRB 388, 393-395(1958) (absent mutual consent or unusual circumstancesan employer may not withdraw from established multi-employer bargaining unless employer gives unequivocalwritten notice to the union before bargaining starts, ofsincere intent to abandon multiemployer bargaining andto pursue negotiations on individual basis thereafter).72See alsoJ&L Painting Contractors,239 NLRB 867, 870(1978) ("the failure of an employer to afford timely writ-ten notice of its intended withdrawal from group bar-gaining to. . .the Union, would render the withdrawalnugatory."Accord:Elevator Sales & Service,278 NLRB627, 632(1986). I therefore find that Barnard was boundby Association action to the 1985-1988 agreement withLocal 669.Barnard also denies the complaint insofar as it allegesthat Local 669 occupies"Section 9(a) status" as the ex-clusive collective-bargaining representative of the em-ployees in the nationwide unit covered by the series oflabor agreementstowhich I have foundBarnard wasbound.73 In thus denyingLocal669's 9(a) status Barnardhas placed on the prosecuting parties the thresholdburden of proving the same.7471 I direct any reviewing body's attention to the trial colloquy, Bar-nard's offer-of-proof, the parties'arguments,and my eventual summaryruling at trial on 8 May.72 Barnard's counsel argued at trial on 8 May that Local 669 "consent-ed" to Barnard's purported withdrawal,but Barnard's offer does not evenremotely suggest that Local 669 had independent notice of any desire onBarnard's part to revoke the Association's bargaining authority at anytime before the current agreement was cemented,much less that Local669 had somehow"consented"-or even "acquiesced"in such a desire.Barnard's counsel also argued that its offer-of-proof raised"unusual cir-cumstances" within the meaning ofRetail Associatesto justify the conclu-sion that Barnard effectively withdrew Nothing in Barnard's offer strikesme as raising any circumstances warranting an exception to theRetail As-sociatesrule;Barnard has not pursued its arguments in this regard onbrief, accordingly,Iwill not strain to envision what"unusual circum-stances"counsel may have been thinking of.73 Sec.9(a) of the Act pertinently states:Representatives designated or selected for the purposes of collectivebargaining by a majority of the employees in a unit appropriate forsuch purposes, shall be the exclusive representatives of all the em-ployees in such unit for the purposes of collective bargaining.74 This is an allocation of burdens which the Board has expressly con-firmed inDeklewasupra(fn. 41, while making clear that this burden needbe met only to establish that the"full panoply"of 9(a)rights and obliga-Continued BARNARD ENGINEERING CO.The General Counsel and Local 669,litigating and ar-guingpre-Deklewa,believe that they satisfied their 9(a)burden by any or all of the following items of proof inthe record: (a) The history of "successive" labor agree-ments joiningLocal669 and Barnard; (b) an undisputedsummary of records75 from Local 669's headquartersshowing that in March-April 1985(a period spanning the31March point when the 1982-1985 agreement expiredand the 1985-1988 agreement became retroactively effec-tive) the overwhelming majority of the roughly 2700 em-ployees who had then worked in the nationwide unit hadpaid"work assessments"toLocal 669 (functionallyequivalent to "dues")by the device of voluntary wagecheckoffs;and (c)Barnard is estopped from denyingLocal 669's 9(a) status because Judge Pollack necessarilyfound-and the Board necessarily affirmed in its decisionreported at 282 NLRB 617 that Local 669 was the exclu-sive representative of employees in the nationwide unit,including Barnard's.Iconclude,post-Deklewa,that none of these claimswill now pass muster.(a)Even beforeDeklewa,the Board apparently wouldnot rely on the mere fact of "successive"labor agree-ments to establish that the contracting union's status had"ripened"to that of a 9(a) representative.76(b)Arguably, beforeDeklewa,the fact that the vastmajority ofemployees in the nationwide unit werepaying "work assessments"to Local 669 might have suf-ficed to show that a majority of employees in the unithad "designated or selected"Local 669 as their repre-sentative,within the meaning of Section 9(a).AfterDeklewarejected the "conversion" and "merger" doc-trines, however, such proof must be regarded as insuffi-cient to establish that Local 669 occupied "full" 9(a)status, or that it was entitled to a continuing presumptionof majority status.77The most persuasive basis,pre-Deklewa,for findingLocal 669's "full" 9(a) status,was the doctrine of collat-eral estoppel.SinceDeklewa,it is a nice question wheth-er collateral estoppel will now permit such a finding."[A]n issue actually and necessarily determined . . . isconclusive in subsequent suits based on a different causeof action involving a party to the prior litigation."Mon-tana v.U.S.,440 U.S. 147, 153 (1979),citingParklaneHosieryCo. v. Shore,439 U.S. 322, 326 fn. 5 (1979).Accord:U.S. v.Mendoza,464 U.S. 154 (1984). In apply-ing this general proposition to this case I note first thatBarnard'sanswer to the complaint in Judge Pollack'seons will apply,rather than the more"strictly limited"9(a) rights andobligations which will automatically attach to the parties to 8(f)contractsduring their terms.76I grant Local 669's unopposed motion to receive the summaries inquestion.76 InCarmichael Construction Co.,258 NLRB 226 fn.1(1981), theBoard"disavow[edl"any reliance on the judge's reasoning that the "exe-cution of succeeding contracts makes Sec.8(f) irrelevant,and thereforeraises the presumption that the Union was the majority representative ofthe unit employees."77 InDeklewa,moreover, the majority of employees employed byJohnDeklewawere union members or had"adopted the Union as their collec-tive-bargaining representative" (1376).This notwithstanding,the Boardfound that the relationship was "8(f)" in character and, accordingly, theparties operated only under the "strictly limited" 9(a) rights and liabilitiesenvisioned(but not unmistakably defined)by the Board245case denied the allegation that Local 669 was the 9(a)representative.7sThis was arguably enough to find thatthe 9(a) issue was "actually"raised and perhaps"neces-sarily" determined in Judge Pollack'scase.79And al-though Judge Pollack'sdecision nowhere expressly de-cides the matter, it was seemingly"necessary"to JudgePollack'sdecision-and to the Board's affirmance of itunder then prevailing law, that Local 669 be found tohave been the 9(a) representative of the employees inquestion;otherwise Barnard'srelationshipwith Local669 would not have been of the type implying a statuto-ry duty to bargain under Section 8(a)(5), and the laboragreement could have been terminated at will by Bar-nard.80Accordingly, the doctrine of collateral estoppel couldoperate to prevent Barnard from now contesting Local669's "full" 9(a) status-more precisely,that doctrinewould estop Barnard from denying 9(a) status throughthe time when that litigation concluded(any change incircumstances thereafterbeing,presumably,matterswhich could be raised in subsequent litigation withoutrunning afoul of those principles of estoppel).And I could therefore rely on the Board's decision inJudge Pollack's case to find that Local 669 was the 9(a)representative of Barnard's employees in the contracted-for unit during the term of the 1982-1985 agreement. Iwould then be required to determine whether the recordwill permit me to conclude that Local 669 continued toenjoy such a status when the 1982-1985 agreement ex-pired and was supplantedby the1985-1988 agreement.In doing so,I could rely on a standard presumption, thatonce a certain state of affairs has been shown to exist,that the same state of affairs has persisted to the present,unless shown affirmatively to the contrary by the partyhaving an interest in making such a showing.Applyingthat reasoning to this case, I could place the burden onBarnard to show, if it could, that Local 669 somehowlost its exclusive representative status in the nationwideunit at some point since the litigation of Judge Pollack'scase.78 The parties stipulated into evidence in this case the pleadings, tran-script,exhibits, Judge Pollack's decision,and Barnard's exceptions there-to in Case21-CA-23677.References next are to pleadings in that case:Barnard's answer had denied complaint paragraph 9(b), containing the al-legation that Local 669 has been"at all times since March 31, 1982. .the representative of a majority of the employees in [the nationwide unit]and, by virtue of Section 9(a) . . . has been and is. . .the exclusive rep-resentative of all the employees in said unit."At the hearing,Barnardamended its answer to admit certain allegations of the complaint,but notparagraph 9(b).49 I note that the 9(a) question does not appear to have been highlight-ed in the trial before Judge Pollack,nor in his decision. But the existenceof an answer denying the allegation,coupled with the General Counsel'sproof in that proceeding that Barnard and Local 669 were bound to the1982-1985 agreement covering the nationwide unit appears to be enoughto find"actual litigation" of the matter.For "[T]he requirement of collat-eral estoppel that the issue be 'actually litigated' does not require that theissue be thoroughly litigated.Collateral estoppel may apply 'no matterhow slight was the evidence on which the determination was made, inthe first suit,of the issue to be collaterally concluded."'Continental CanCo. v.Marshall,603 F.2d 590,596 (7th Cir.1979), citing lB Moore, Fed-eral Practice, par. 9.441 [2] at 3778 (2d. ed 1974),see alsoMother's Res-taurant Y.Mama's Pizza,723 F.2d 1566,1570 (Fed. Cir. 1983).so See,e.g, JimMcNeff v. Todd,461U.S.260 (1983),discussed inDeklewaat 1388 246DECISIONSOF THE NATIONALLABOR RELATIONS BOARDDeklewa'soverall analysis of 8(f)/9(a)issues-and its"retroactivitymandate"-now cause me to doubt theforegoing reasoning.More specifically,because of vague-ness in the Board's requirement that its "new 8(f) princi-ples"be applied"to all pending cases in whateverstage," I can no longer be confident that the Board "nec-essarily"determined Local 669's"full" 9(a) status inJudge Pollack's case.81With these overriding doubts I will not find that theprosecuting parties have met their burden, as redefined inDeklewa,of proving Local 669's"full"9(a)status.Rather,Iwill assume hereafter that the statutory rightsand obligations under which Local 669 and Barnard(and, by extension,FSI) operated,were "strictly limited"to those which trace from,or are "coextensive with thebargaining agreement which is the source of the union'sexclusive representational authority"(Deklewaat 1387).B. Is FSI Barnard'sDisguised Continuance orAlter Ego?The complaint alleges that Barnard reactivated FSI tofunction as its "disguised continuance."But the prosecut-ing parties also maintain and argue on brief that Barnardand FSI together constitute a "single employer." Al-though these are analytically overlapping theories (theannounced tests for each are nearly identical), there arepractical differences in their application.As I read thelaw in this area, the most material difference between thetwo notions is that single-employer cases arise when twonominally distinct businesses with substantially commonmanagement,purposes,and ownership continue to oper-ate simultaneously in the same market-in tandem, as itwere-whereas alter egos are normally found where oneemploying entity purports to go out of business, but issucceeded in substantially the same business by anotherentity,one owned and controlled by substantially thesame persons who owned and controlled the first busi-ness-the shutdown of the first business and the creationof the succeeding business often,but not necessarily,having been done to avoid the labor relations obligationsto which the first business was bound.82The "disguised continuance"phrase now commonlyassociated with alter ego situations appears to stem fromthe Supreme Court's usage inSouthport Petroleum Co. v.NLRB,315 U.S.100, 106(1942);see alsoHoward John-sonCo.v.Detroit Joint Board,417 U.S.249, 259 fn. 5(1974) (second employer is"disguised continuance" ofthe first with a "mere technical change in the structureor identity of the employing entity,frequently to avoidthe effect of the labor laws, without any substantial81 I wonder if I am to treat the Board's (also quite recent)decision inJudge Pollack's case as a "pending"case for these purposes; or, alterna-tively,if I am to construe it consistent withDeklewa'steachings andholdings.If so,Idoubt-especially in the absence of an express findingon the "full"9(a) issue in the prior case-that I may use collateral estop-pel principles to find a"full" 9(a) issues herein.Iwonder as well whetherthe equitable principles and practical considerations underlying the doc-trine of collateral estoppel would be well-served by its application to the9(a) issues herein82 See discussion of alter ego-single-employer distinctionsin:GilroySheet Metal,280 NLRB 1075 (1986);Alabama MetalProducts,280 NLRB1090, 1095(1986) and cases cited;see alsoSamuelKosoff & Sons, 269NLRB 424, 427-428 (1984).change in its ownership or management").Morever, thedistinction between alter ego employers and "single" em-ployers appears to have additional practical importancewhen it comes to the question whether the union con-tractwhich binds one entity will bind the other one (inalter ego situations it will;in single employer situations itmay not,depending on whether the employees of thetwo entities operating in tandem themselves constitute asingle appropriate unit.Alabama Metal Products,supra,SamuelKosoff &Sons,supra,and cases cited;see also ad-ditional cases cited supra, at sec.II,B, fn. 22.Barnard and FSI no longer perform sprinkler installa-tion work in tandem. Barnard's last such work ceased inthe summer of 1984.If Barnard/FSI functioned for atime as a single-employing entity, they have by nowpassed that transitional stage.And since the "unit"within which Barnard/FSI's fitters are contractually en-compassed is a multiemployer one of nationwide scopewhose own appropriateness would not be affected by thepeculiarities of the Barnard/FSI interrelationships, I willanalyze those interrelationships from an alter ego stand-point;and I find it unnecessary to deal further with thecontingentargumentsforthepropositionthatBarnard/FSI were, for a time, or are now, a single em-ployer.The general tests used for determining whether twonominally distinct businesses are mere alter egos are onlyrough guides,not susceptible of mechanical application,and each case in this area ultimately depends for its out-come on a unique mix of facts.CrawfordDoor Sales Co.,226 NLRB 1144(1976) ("Clearly,each case must turn onitsown facts,but generally we have found alter egostatus where two enterprises have `substantially identical'management,businesspurpose,operation,equipment,customers and supervision as well as ownership").Nec-essarily, therefore,strict precedent is hard to find, andmy conclusions are more influencedby thepeculiar factswhichrepose in this record than by the way other*fact-finders have sifted and assayed the different facts con-tained in the many cases cited to my attention by theparties.The cases are seemingly harmonious on one point,however-a mere transfer of ownership from one familymember to another is insufficient to defeat alter egostatus.Thus, inAdvance Electric,268 NLRB 1001, 1004(1984),theBoard found that the requisite "commonownership"existed where,"at all times all stock in bothcorporationswas owned by members of the Shootsfamily and all corporate officers and directors also weremembers of that family.In such circumstances the Boardand the courts find ownership and control of those com-panies to be "substantially identical' for purposes of de-termining alter ego status." (Citations omitted.) See alsoCrawfordDoorSales,supra("bothRespondents .. .were wholly owned by members of the Cordes familyand never lost their character as a closed corporation. Inthese circumstances we find that ownership and control BARNARD ENGINEERING CO.inbothenterprises is substantially identical" (id.at1144)).83Accordingly,Icannot accept the claimthatBarnardand FSI have "completelyseparateowners" simply be-causeChip boughtBarnard's sharesfrom Les for a nomi-nal sum.Rather, especiallygiven the closefamily rela-tionship between Les and Chip, and that control of FSInever passedfrom the Lindley family when Chip pur-chased FSI's shares,IfindthatBarnard and FSI are"commonly owned," for purposesof evaluatingthe alterego issue.There can be no doubt thatBarnard's union-represent-ed operation (the field installationof sprinklersystems)and FSI's operation were essentially identical in purposeafter FSI's reactivation; to this extent, therefore, the twocompaniesshareda "common businesspurpose" suffi-cient to satisfy that criterion for alter ego status. Thetwo businesseslikewise served some ofthe same custom-ers-especially in the caseof the fourBarnard-contract-ed jobs which Lesadmittedthat he had given over forFSI to complete,aswell as inthe case of the K-Martcompletionwork done by FSI for which Barnard wasultimately responsible.84 It is true,however, that nearlythree-fourths ofthe customersserved by FSI, inits sub-sequent operationsover thelast 3 years,are customerswhom Barnardhad never served.85 But thisdoes notstrikeme as significantly underminingthe notion thatFSI is Barnard's disguised continuance.For we are notdealinghere with the type ofbusinesswhichserves asteady, "repeat"clientele;rather, construction-installerslikeBarnardand FSIserve a "market area" apparentlycomprisedof a constantly-shiftingand indefiniteclass ofbuilders, developers, and firms whosefacilitiesare re-83 Similarly, .in"single employer"cases,the "common ownership"factor is not defeated simply because a father owns one company and hisson owns the other in the pair comprising the "single employer."For ex-ample,Truck&Dock Services,272 NLRB 592 in.2 (1984) ("While noevidence indicates that Clarence [the father] or Craig [the son] owns anyinterest in the other's company,the record does reveal that Craig in-formed CTT at age 22 with a high school education and several yearswork experience as a truck driver for his father.As noted,Clarence isactively involved in the day-to-day operations of both companies Thus,the companies' relationship is a close family one rather than one betweenindependent companies dealing at 'arms length.'In such circumstances,the Board often treats ownership by other family members as personalownership." (Citations omitted.)See alsoNeighborhood Roofing,276NLRB 861 (1985).84 Andsee Gilroy Sheet Metal,supra(inexplicably cited by counsel forBarnard/FSI in a supplemental memorandum as favoring their position),wherein the Board found that Sheet Metal and Heating & Air were notalter egos,in part because,"unlike certain other cases in which the Boardhas found a newly created company to be the alter ego of a previouslyexisting one,Sheet Metaldid not take over any unfinished work started byHeating&Air"(Emphasis added;citations omitted) Another critical dis-tinction inGilroystressed by the Board,is that Sheet Metal's foundingarose from circumstances"unrelated to the Union,"specifically"personalhealth,financial,and marital difficulties." Such factors,particularly themarital estrangement which sundered the predecessor business inGilroy,are not part of the Barnard/FSI background.85 R. Exh.13 contains a list of roughly 160 "FSI Customers" servedby FSI since June 1983, of which 44 had been former Barnard customers.Inote that this listing may be itself misleading for our purposes,since itdoes not distinguish between major and minor projects,nor does it indi-cate whether FSI has performed work for some of the listed customersmore than once.Thus,it is conceivable,for example, that the 44 custom-ers listed as"former Barnard customers"might have accounted for a sub-stantially larger percentage of FSI's gross revenues over the past 3 yearsthan might be suggested by their numerical percentage.on that exhibit247quired to be protected against fire.If Barnard had stayedin the installation business,there is no reason to supposethat Barnard's customer list would not have substantiallymatched the list of customers whom FSI has sinceserved.In any event,FSI's customer list hardly impliesthat FSI has veered off ina new"business purpose" di-rection.Ifind also that Barnard and FSI are"commonly con-trolled,"despite the absence of much evidence that Leshas played any direct or ongoing role in the day-to-dayoperation of FSI since its reactivation.Again, this doesnot seem significant,given the intimacy of the family re-lationship,Chip's youth,the fact that he was still livingin the family home,and especially the fact that FSI's ex-istence as a viable entity still depended so heavily onBarnard'sand Les' goodwill and extraordinary assist-ance.From earlier findings it seems clear enough that Chipcould never-have gotten FSI going as an"independent"business on his own if Les had not first made available toChip,by a variety of devices,Barnard's financial forbear-ance as well as its"assets."And here the term"assets"must be understood quite broadly, for apart from thehuman,physical,and intangible assets which Barnardfurnished to FSI-mostly on a less than arm's-lengthbasis-86 FSI was the beneficiary of two additionalassets without which"Chip's" business could never havegotten off the ground:First,Les' agreement to continueto list himself for State of California contractor licensingpurposes as FSI's "ResponsibleManagingOfficer";second,but at least as important,Les'willingness (or"Barnard's"willingness-there is no purpose in distin-gushing between the two)to aver in various financialstatements used to obtain insurance and bonding for FSIthatBarnard and FSI were"combined"operations,"wholly-owned"by Les, himself. Put another way, hadLes and Chip announced to the world when FSI becamereactivated in 1983, as they now insist,thatLes had"nothing to do" with FSI,then FSI's contracting licensewould have been vulnerable,for lack of an FSI manag-ing person to qualify as its "Responsible Managing Offi-cer," and FSI simply could not have obtained on its ownthe extensive range of insurance and bonds required for aCalifornia contractor to do business on the scale whichFSI soon undertook.Counsel for Barnard/FSI argue on brief as to thesefeatures,in substance,that theywere mere formalities,unreflective of the realities in the actual control andmanagementof FSI day-to-day. As toLes' position as88 As found earlier,Barnard made available to FSI its 'personnel, itsequipment and fuel,its business expertise and contacts,at least five unfin-ished installation jobs,and 90 percent of the fruits of its shop production.As found earlier,Barnard simply donated many of those resources toFSI; others were the subjects of informal "pay-when-you-can" arrange-ments(if payment was made at all) or, in the case of some vans, of nomi-nal "leases" which themselves appear to have been generated more as apost-facto formality than as part of any arms-length business arrange-ment. Still other resources(notably,the bulk of Barnard's shop produc-tion)were produced for FSI "at cost" (perhaps with some later,ad hoc,"mark-up"); even then,FSI accumulated a substantial indebtedness toBarnard for those produced items-a degree of indebtedness which Bar-nard has not shown it tolerates from any other firms to whom it has fur-nished fabricated products. 248DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDFSI's RMO, it may be that Les' function was more titu-lar than real.But, ifso, then Leswas seemingly engagedin a fraud on the State of California and it is doubtfulthat the state licensing authorities-or a party suing FSIand its principals for damages-would find this distinc-tion to be particularly exculpatory. The whole point inthe state requirement that a contractor designate anRMO seems to be to provide some assurance to the li-censing authorities-and, in turn,to the consumers of thecontractor's 'services-that the contractor is actuallybeing managed by someone with requisite experience, re-sponsibility,and reliability in the industry,someone whocan be held personally to account in the event of a fail-ure to fulfill other state requirements,or in the event offraud, poor workmanship, etc. And by officially agree-ing, at FSI's formal request in 1983 to "continue" to po-sitionhimself as its responsible managingofficer,Lestook on a genuine, personal responsibility for FSI's af-fairs, no matter how little. he may have tended to themday-to-day.As tothe common insurance umbrella under whichBarnard/FSI operated,there is again the whisper offraud implicit in counsel's attempts to explain why Bar-nard's and FSI's operations,though"combined"for in-surance purposes,were nevertheless"separate"in reality.Thus, counsel label as a "red herring" (Br. 50)the evi-dence of the common insurance arrangements,and of theunderlying common financial statements,prepared sothat common insurance could be obtained for the "com-bined"family operations.("All [that evidence]shows is(a) a father's desire to help his son obtain insurance, and(b) inept and careless accounting practices.")Moreover,counsel argue (ibid.)that such"inept and careless" ac-counting was simply done to make it "easiest" for the"insurance agent"towrite coverage for "two differentcompanies."This argument borders on the obtuse:Surely,-Les' desire to "help his son obtain insurance" fig-ured in these transactions;but, just as clearly, the com-bined statementswere hardly "careless and inept";rather, they were quite deliberately calculated to portrayBarnard and FSI as combined operations under Les' con-trol.And they were hardly slapped together simply tomake life "easier"for the "insurance agent," given insur-ance agent Jenning'sunequivocal declaration that FSIcould never have obtained coverage without its beingpresented to the underwriters as merely a subordinatearm of Barnard,whose own operating history, businessexpertise,and other assets were the real basis for the in-surance-worthiness of the FSI operation.In substance,therefore,Barnard continued to "con-trol" FSI because,for a variety of reasons, Barnard's re-sources were necessary to FSI's ability to retain its con-tracting license, to obtain insurance,to obtain vehicles,tools, and installation products-in short,to do business.In these circumstances I am not seriously distracted bythe attempts made by counsel for Bariiard/FSI to likenthe instant case to cases. where a father may have given"limited help"to his son in starting an essentially "new"businesswithout theson's business being treated as analter ego of the father's.87I have also independently considered-and find distin-guishable from this case-another recent"family" case,not cited by Barnard/FSI, OklahomaCity Eastern Ex-press,281 NLRB 921 (1986). There the Board found noalterego relationship,despite familial ties and somedegree of operational interrelations,and some personneland equipment sharing between the two companies. Onthe alter ego question,I find'that case distinguishable pri-marily on these bases:The original company discontin-ued only some of its existing operations;the alleged alterego company entered a substantially different businessmarket than the one abandoned by the original company(id. at 925);the alleged alter ego company was not "in-debted"to the orignal company(or to its owner) "forany financial contribution to [the alleged alter ego] andJenkins[the original company's owner]exercises no con-trol of nor derives any benefits from the operation of[thenew company]" (ibid.); any sharing of truckingequipment,personnel,offices, or dock space was pursu-ant to "arms-length"arrangements and the original com-pany was compensated for such services at the samerates by outsiders who also used those services(id. 926,fn. 22); there was no intention in the forming of the al-leged,alter ego company to "avoid [the original compa-ny's] union contract"and there was no other persuasiveevidence of an intention to create the new company as a"disguised continuance"of the original one (Id.at 925).Ihave reserved to the end of thisdiscussiona factorof uncertain importanceto theBoard in determiningFSI's status as Barnard's alter ego-whether ornot Bar-nard's phase out and FSI's phase in stemmed primarilyfrom antiunion considerations.When an intention to escape a union contract or otherlabor relations obligations is at the heart of the creationof a new company to succeed an old one the SupremeCourt has suggested in dicta that this is a "sufficient"ground in itself to treat the new company as the oldone's alter ego.Southport PetroleumCo., supra, 315 U.S.at 106;see alsoGoodman Piping Products v.NLRB, 741F.2d 10 (2d Cir. 1984), enfg. E.G. Sprinkler,supra. Butwill the absence of such an "unlawful intention"defeatan alter ego finding? Apparently not; for the Board has87 Counsel for Barnard/FSI make much ofHillsamer PaintingContrac-tors,272 NLRB 1366 (1984),where the Board sustained AdministrativeLaw Judge Thomas A. Ricci's finding that the two companies were notalter egos I will not detail the facts of that case,it suffices to note theseprincipal distinguishing features.Mark,the father,continued in the samepainting business even after his son,Terry, left that business to start hisown, similar,painting contractorship(accordingly,unlike herein,Hill-samerdid not present even a threshhold basis for finding a "disguisedcontinuance"of the father's business).Moreover,the degree of "assist-ance" given by Mark to Terry was minimal(an initial $4000 loan, repaidby Terry 3months later;otherwise,Terry independently borrowed$32,500 and used$16,000 of"his own money" (presumably, those lattercapitalization funds,unlikeChip's,did not come from a family trustwhose assets themselves generated directly from the father'sbusiness)."Finally, and most important of all [Judge Ricci's words,272 NLRB at1368] none of[Terry's] employees are, or were, regular former employ-ees of [Mark's]company."Here, of course,FSI staffed itself in largepart-especially in key positions-with veterans from Barnard's operation,this being done incrementally, apparently as Barnard's phase-out from in-stallation work made them redundant to that operation. BARNARD ENGINEERING CO.recently taken pains to disclaim any suggestion that itwill require a "showing of unlawful motivation" in orderto find alter ego; but, at thesame time, it has implied(compare the Court's dicta inSouthport Petroleum,supra)that even the presence of such an intention may not beenough to findan alter ego.Gilroy Sheet Metal,supra atfn. 1 ("merely one factor that the Board considers inweighing the circumstances of any particularcase");Oklahoma City Eastern Express,supra at fn. 1. See alsoFugazy Continental Corp.,265 NLRB 1301 (1982), enfd.725 F.2d 1416 (D.C. Cir. 1984).Whatever the precise weight the Board may nowplace on this factor, I am persuaded by the evidence inthe record as a whole that FSI was reactivated as adevice by which Les hoped to allow Chip gradually tosucceed himin the runningof theunion-represented por-tion of the familybusinesswithout saddling Chip withthe union obligations to which that end of the businesswas bound. There is strong basis forsuspectingthat Lesoriginally formed FSI for the purpose of avoiding exist-ing contract obligations with the two fitters unions. Thissuspicionisperhaps justified by the mere facts that Lesused FSIas a nonunionoperation in the mid-1970s, andwas revealingly evasive when questioned why he founditnecessary then to start a separate corporation. And thesuspicion that Les has intended since the mid-1970s touse FSI not merely to perform specialty pipeline jobs formunicipalities,but also for sprinkler installation work ofthe type traditionally done by Barnard's unionized fitters,was substantially enhanced when Les acquired a C-16sprinklerinstallationlicense for FSI before returning thatcorporation to dormancy. Neither does it appear to havebeen merely coincidental that the reactivation of FSI oc-curred ata timewhen Barnard's operation was threat-ened by an industry strike and the prospect of evenhigher wage costs than the costs,seeminglyalready in-tolerable to Les, that Barnard was already paying to itsunionizedfitters.And certainly Les' admission to Local709 fitter Eisele in the summer of 1984-that he had"opened a little shop to keep competitive with the non-union [shops]"-is strongly probative as evidence of thereal purpose underlying the reactivation of that corpora-tion.I canaccept for these purposes Les' claim that he alsohad personalreasonsfor wishing to devoteless time toBarnard'soperation and management. Moreover, I willassumethat Chip had by then showedgreat interest ingetting into the samebusinesshimself, and that he wasequipped by virtue of his experience in working for Bar-nard to manage a sprinkler installation operation (withhealthy collateralassistancefrom experiencedclerical,bookkeeping,engineering,and supervising staff). ButLes' desire to withdraw from active management of thebusiness-and Chip's desire himself to go intothe samebusiness from which Les was withdrawing-scarcely ex-plainwhy FSI was reactivated as the vehicle to fulfillthose otherwise natural patterns in the perpetuation of afamily enterprise. Plainly, if all Les wished was to havemore free time for his auto racing, and if all Chip wishedwas to run a sprinklerinstallationbusiness,a less compli-cated,morenatural,and likely,way to fulfill thosemutualdesires was for Chip to begin to assumemanage-249rial dutiesat Barnard as hisfather withdrew from thoseduties.88I conclude therefore that ulterior motives account forthe reactivation of FSI; I further conclude that the moreprobable motivation was to rid the family business of itslabor relations obligations to Local 709 and to Local 669.C. Are the 8(a)(5) Features of the Complaint Barredby Section 10(b)?Section 10(b) of the Act prescribes that "[N]o com-plaint shallissuebased upon any unfair labor practice oc-curring more than six months prior to the filing of thecharge with the Board and the service of a copy thereofupon the person against whom such charge is madeNoting that Local 669's charge herein was not fileduntil28 October 1985, Barnard/FSI argue that the com-plaint is barred to the extent it alleges violations of Sec-tion 8(a)(5) committed by them more than 6 monthsprior to that date, i.e., prior to 28 April 1985.Barnard/FSI acknowledge, however, that under a "con-tinuingviolation" theory, the extant charge would betimely insofar as it complained of Barnard/FSI's failureto honor the wage and fringe benefit provisions in Local669's laboragreementin the 6-month period before thecharge was filed.E.g., Al Bryant, Inc.,260 NLRB 128,134 (1982), enfd. 711 F.2d 543 (3d Cir. 1983). Those par-tiesneverthelessassertthat the "continuing violation"theory will not help Local 669 in these unique circum-stances sinceno evidence was presented in this case thatFSI performed any work in Local 669's jurisdiction afterthe alleged 10(b) cutoff date of 28 April 1985.The General Counsel and the Union reply that sinceBarnard and FSI fraudulently concealed the facts whichdemonstrate their alter ego relationship the "limitations"provisions of Section 10(b) were tolled and, therefore,there is no bar to the8(a)(5) aspectsof the complaint in-sofar as they address unfair labor practices committedI agreewith the pros-ecuting parties that there was fraudulentconcealmentwhich tolled the statue of limitations, and I therefore donot consider the merits of any theory of prosecutionlinked solely to a "continuing violation."It is settled that Section 10(b)'s "limitations" rule"does not begin to run on an unfair labor practice untilthe person adversely affected is actually or constructive-ly put on notice of the allegedly offending act."Truck &Dock Services,supra, 272 NLRB at 593, and cases cited.It is equallysettled that when a party fraudulently con-ceals the evidence of his unfair labor practice, such con-cealment necessarily precludes "notice" to the adverselyaffected party, and thereby tolls the running of the 6-monthslimitationsperiod.BurgessConstruction,22788 Perhaps,in a rare case,a son's passion for entrepreneurial "inde-pendence"might explain why the son would prefer starting his own cor-poration rather than merely assuming a managerial role in his father'scorporation.But that possibility is doubtfulinChip's case,given the ex-traordinary level of FSI's dependency on Barnard for its own existence,and the range of less-than-arms'-length dealings between the two entitieswhich characterizetheir relationship. In short, I doubt that any desire onChip's part to blaze his own trail accounts for the reactivationof corpo-rate FSI. 250DECISIONSOF THE NATIONALLABOR RELATIONS BOARDNLRB 765, 766 (1977), enfd. 596 F.2d 378, 382 (3d. Cir.1979), cert. denied 444 U.S. 940 (1979);AmcarDivision,AMC Industries,231 NLRB 83, 91 (1977), enfd. 592 F.2d422 (8th Cir. 1979);Crown Cork & Seal, Inc.,255 NLRB14, 22 (1981), enfd. (mem. op.) 111 LRRM 2650 (9th Cir.1982);Pacific Intercom Co.,255 NLRB 184 (1981), enfd.mem. 679 F.2d 900 (9th Cir. 1982). Finally, the burden ison the partyurgingthe 10(b) defense to establish that thecharging party was "clearly and unequivocally" onnotice of the allegedly offending act.StrickCorp.,241NLRB 210 fn. 1 (1979);Crown Cork & Seal,supra.Here I find that Barnard/FSI have consistently con-cealed from the two fitters' unions the details of theirinterrelationships since FSI's 1983 reactivation-allwiththe intent to defraud those unions into believing that thetwoentitieswere"totallyseparate."Moreover,Barnard/FSI have failed to demonstrate that Local 669was "on notice"of those critical details at any timebefore the 28 October 1985 date on which Local 669filed its charge against those two entities as a single em-ployer and alter ego.89Necessary to this conclusion isthe understanding that the "allegedly offending act" inthis case was not merely FSI's "act" of having starteddoing business in Local 669's jurisdiction without honor-ing Local 669's labor agreement with Barnard;rather, itwas FSI's having done so under circumstances where itwas Barnard's alter ego which constituted the "offense."Thus, without evidence which showed, prima facie, theexistence of an alter ego relationship between the twocompanies.90 Local 669 was never on notice of anythingwhich it might properly treat as a violation of either itscontract with Barnard or as a violation of its representa-tive status during the terms of these contracts. And itwas precisely that alter ego evidence which this recordplainly shows that Les has always refused to disclose89 Indeed,it is by no means clear that Local 669 was "on notice" ofthose details even when it filed its charge,rather,it appears that many ofthe most critical revelations in this case did not come to Local 669's at-tention until the eve of this trial(and during it)-only after I deniedBarnard/FSI's petitions to revoke the General Counsel's extensive sub-poenas duces tecum issued to those companies,and only after the pros-ecuting parties studied the records thus finally disclosed and then ques-tioned Les,Chip, and their common insurance agent under oath aboutthe matters thus revealed. (I consider as among the most critical revela-tions in this regard Les'formal agreement-evidenced in hitherto-undis-closed FSI corporate minutes-to serve as the RMO for the reactivatedFSI, FSI's coverage under Barnard's insurance and bonding policies, theexistenceof "combined financial statements" purporting to treatBarnard/FSI as combined operations solely-owned by Les,and the otherevidence detailed in 'my findings showing the"less-than-arm's-length"nature of the interrelationships between the two companies, and showingFSI's wholesale dependence on Barnard's gifts and acts of forbearance inorder to activate and maintain its operations.)90 In an area of the law where the Board has emphasized that eachcase will turn on its own facts,it is difficult to be categorical about whatwill constitute a "puma facie"case for alter ego status.For present pur-poses,Iwill presume,however,that the"general"characteristics setforth inCrawford Door Sales,supra("'substantially identical'manage-ment,business purpose,operation,equipment,customers,and supervision,as well as common ownership"must be shown to be present to constitutea prima facie case.As discussed above and below,Local 669 was pos-sessed of only fragmentary facts-none of them enough to show suchcritical features as "common ownership," or "common management,"which features could only become evident through detailed inquiry intothese ostensibly"completely separate"companies and discovery of theless-than-arms'-length arrangementsby which FSIwas able to become es-tablished.whenever either of the two fitters' unions tried to gainaccess to it.91What thoseunions-particularlyLocal 669-wereshown to have known,moreover, was not enough totrigger anything more than a suspicion that Barnard andFSI were a single employer or were alter egos.Indeed,the evidence which they became possessed of by visits toFSI's jobsites was just as consistent with the lawful oper-ations of two "independent"contracting businesses as itwas with the possibility of an unlawful alter ego relation-ship between those businesses.92Inmaintaining a contrary view on the 10(b) issue,Bainard/FSI place heavy reliance on a single case,AlBryant,supra,including on certain dicta expressed byAdministrative Law Judge Harmatz regarding the sig-nificance,for 10(b) purposes,of "exculpatory statements"made to union agents by the common owner of the twocompanies comprising the "single employer"(id.260NLRB at 135; see also fn.19). 1 would limitBryant'sholding to its unique facts.There, in the portion of thecasewhich presentlyconcerns us, two companies wereinvolved,Al Bryant, Inc. (ABI), a firm owned by AlBryant which was under a union contract, and Harris-burg Drywal (HD), a firm also owned by. Al Bryantwhich was also headquartered at ABI's premises, doingidenticalwork to that of ABI, but on a "nonunion"basis.There the ALJ found that the union (Keystone)was on notice, for nearly 2 years before it filed its 8(a)(5)charge, of sufficient evidence of HD's status as a "singleemployer" with ABI, that it should have filed its chargemuch earlier.The factors relied on by Judge Harmatz-and in turn;by theBoard-included some which are ar-guably comparable to those herein, but they also includ-ed others which I find critically distinctive. Thus, JudgeHarmatz noted that "Keystone was mindful [since 1977,roughly 2 years before it filedits 8(a)(5) charge] that itsmembers had been employed by [HD] that [HD] hadperformed work covered by [Keystone's contract withABI]; that [HD] had not adhered to the terms of thatcontract,and that Al Bryant owned[HD]." 260 NLRB at135 (my emphasis).91 Recapitulating highlights from earlier finding In 1983 Les told Local709 that he didn't know anything about FSI,and he refused to permitLocal 709 to conduct a requested"audit"of the arrangements betweenBarnard and FSI which might have unearthed more significant details, inSeptember 1984 Les unlawfully embarked upon a continuing refusal tofurnish answers to Local 669's interrogatories about arrangements be-tween the two companies, insisting instead on conclusionary claims aboutthe "separateness" of those companies; in 1985 Les lied under oath inLocal 709's arbitration when asked whether Barnard's insurance coveredFSI's operations, and he took the fifth amendment in the Local 669-initi-ated unfair labor practice trial before Judge Pollack when questionedabout details of the relationship between Barnard and FSI92 As Barnard/FSI have insisted throughout these proceedings, the"mere"facts that FSI used Barnard-owned equipment,or performedwork on Barnard-contracted jobs, are not conclusive evidence of an alterego relationship-particularly if, indeed, those arrangements had been"arm's-length"in character,typical of arrangements between otherwiseindependent construction entities. (And the less-than-arm's-length charac-ter of those arrangements was not something which the fitters'unionswere shown clearly and unequivocally to have known about). See, byway of analogy,Crown Cork & Seal,supra, 255 NLRB at 22 ("What theUnion knew about Kasselder's activities prior to hisrevelations .. .would be as consistent with those of a lawfully behaving.... 'volunteer'as [with] those of an unlawfully behaving agent of Respondent"). BARNARD ENGINEERING CO.While it is true in the present case that Local 669knew by midsummer 1984 that FSI existed,that it was"nonunion,"that it employed at least one former Local669'smember who had formerly worked for Barnard(Shock),and that FSI was doing work identical to Bar-nard's in Local 669's jurisdiction,under circumstancessuggesting some tie-in to Barnard(use of Barnard-li-censed or Barnard-registered equipment),any arguablecomparisons toBryantend there; for ABI and HD wereboth owned by thesame individual,Al Bryant,and theunion in that case clearly knew it-indeed,2 years beforeitfiled charges, its agents had visited Al Bryant at thecommon offices of his "double-breasted"operation, hadobtainedhis admissionthat he owned bothcompanies,and had merely admonished him not to use its unionmembers for work on HD jobs.93For all of the reasons noted above, particularly thefact that FSI was not formally owned by Les and thatLes' denial of any Barnard connection to FSI could notbe disproved by anything that Local 669didknow at thetime,Iwould not find that Local 669 was "clearly andunequivocally"on notice as of 28 April 1985 of facts onwhich to predicate a charge to the Board that Barnardand FSI were alter egos.On this basis alone, I wouldfind that Section 10(b) did not bar the complaint insofaras it addressed a 8(a)(5)violation which first arose whenFSI began working in Local 669's jurisdiction.Moreover,as a matterof policy,Iquestion whetherthe Board should interpret Section 10(b) in such a wayas to encourage the precipitate filing of an alter egocharge in preference to the procedures pursued by Local669 herein,procedures which for practical purposes putBarnard/FSI on early notice that their alter ego statuswas in issue.94 Thus, it is clear that Local 669 did not99 Judge Harmatz also made comments,in the nature of obiter dicta,suggesting that misleading,false,or otherwise"exculpatory statements"by an employer in such cases are of little or no weight in assessing thequestion whether"fraudulent concealment"has taken place.Iwould notuncritically adapt that dicta to the facts of this case Certainly,Al Bry-ant's admission to the Union that he"owned"HD (an admission made atthe common offices of the two businesses) was a more important fact for"notice"purposes than was his simultaneous and transparently false "ex-culpatory"statement to the union that he had"nothing to do with" HD.In a different fact setting such as this one, however,Les' refusal to admitto any connection to FSI,was not merely a conclusionary"exculpatory"statement,but a fraudulently false statement of fact-one whose truthful-ness or falsity could not be known to Local 669 without a thoroughgoinginquiry into the details of the interrelationships between the two compa-nies.And, despite Local 669's timely interrogatories-made within 6months of the point in midsummer 1984 when Local 669 had learnedenough to be suspicious about those interrelationships-Les continued towithhold such details as proved to be important to my decision whenthey were finally revealed dung this trial.94 As noted by the Third Circuit in enforcing aspects ofAl Bryantother than those discussed thus far,"there does not appear to be anyclear precedent on when the Section 10(b) period begins to run with re-spect to Section 8(a)(5) charges growing out of double breasted oper-ations."711 F 2d at 547.And here,Local 669's September 1984 interrog-atories to Barnard at least gave Barnard adequate and early notice so asto preclude the kind of"belated claim"situation which Section 10(b) wasdesigned by Congress to guard against("to bar litigation over past events'after records have been destroyed, witnesses have gone elsewhere, andrecollections of the events in question have become dim and confused."'Machinists Local 1424(BryanMfg.Co.)Y.NLRB,362 U.S. 411, 419(1960), quoting H.R. Rep.No. 245,80th Cong.,1st Seas 40 (1947).251merely sleep on its rights;once it became possessed inmidsummer 1984 of evidence that FSI was operatingnonunion in its jurisdiction.Rather, by September 1984,ithad sought to invoke its own labor agreement withBarnard as a deviceby whichitmight achieve satisfac-tion;and once Barnard demonstrated its refusal to fur-nish the information which the Board ultimately foundLocal 669 was lawfully entitled to, Local 669 acted in atimely manner to enforce its rights by filing the chargeagainst Barnard which was ultimately sustained in JudgePollack's case.And itwas only after Barnard showed nosign of promptly complying with Judge Pollack's deci-sion that Local 669 apparently believed that it could waitno longer to achieve a resolution of the alter ego issuewhich it had raised and diligently pursued since Septem-ber 1984.In short, Local 669 seemingly did everythingwithin its power to achieve a "private resolution" of itsdispute with Barnard/FSI before resorting to the Board'sinvestigative resources to get to the bottom of the alterego question,and if by so doing it were to be held tohave run afoul of Section 10(b), it is not difficult to envi-sion that such a holding would cause similarly situatedunions to forswear contractually established means fordispute resolution.D. Did Barnard/FSI Discharge Cepeda for UnlawfulReasons?Did C.J. UnlawfullyThreatenCepeda forHaving Engaged in Protected Activities?I have found that Cepeda's having testified as a Local709 witness in the 1985 arbitration against Barnard was amotivating factor in FSI's decision to fire him. Althoughthey resist this finding, Barnard/FSI maintain that evenif this was a motivating factor it was not enough to es-tablish a prima facie violation,since "Testifying pursuantto a subpoena is not a protectedactivity."As authorityfor this assertion,Barnard/FSI counsel cite certain dictafrom the decision of Administrative Law Judge JamesM. Kennedy inAutumn Manor,Inc.,268 NLRB 239, 242fn.8 (1983).Autumn Manoris factually inapposite (in-volving testimony before a state agency)and the Boardexpressly refrained from adopting Judge Kennedy'sdicta.268 NLRB 239 at fn.1.Elsewhere,the Board hasconsistently held that participation as a witness in an ar-bitrationis anactivity protected by Section 7 of the Act;seeOsageManufacturing Co.,173NLRB 458, 462 andcase cited at fn. 25 (1968);Crown Central Petroleum Co.,177NLRB 322 (1969), enfd. 430 F.2d 724 (5th Cir.1970);OilWorkers Local 4-23 (Gulf Oil),274 NLRB 475,476 (1985) ("arbitrationmust be shielded against meas-ureswhich would tend to discourage any individualfrom appearing and testifying fully and truthfully").Accordingly,I find not only that Cepeda's arbitrationparticipationwas a substantially motivating factor inFSI's decision to fire him,but also that his participationwas activity which was protected by the Act.Ihave found that,at the time he testified for Local709,Cepeda'sfuture employment prospects with FSIwere tenuous due to his having failed to please either ofhis two previous supervisors.And Barnard/FSI argue, 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunderWright Line,95that Cepeda would have been firedfor thoseinnocent'reasons alone evenif hehad never tes-tified for Local 709, and that, accordingly, his dischargemay not be found to have been unlawful.I disagree. Al-though Cepeda was in a tenuous position,and eventhough FSI would have been doubtless within its rightsto fire him as of 10 May, when he had been sent back tothe office for failure to satisfy foreman Shock,it is plainthat, for reasons of their own,FSI managers had decidedto give him yet another chance.Thus, rather than firingCepeda on the 10th,C.J. decided to allow him to contin-ue working under his own supervision.And C.J. admit-ted to Cepeda when he fired him on the 17th thatCepeda had been doing"pretty good work"on his lastwork day before he testified.Under these circumstancesit seems clear that Cepeda would have been permitted tocontinue working indefinitely,absent some future lapsein his work performance.And in these circumstances it isdoubtful that "dual motives"even figured in the decisionto fire Cepeda after he testified. Even if they did sofigure,however,Barnard/FSI failed to come forwardwithsufficient evidence to establishthat Cepeda wouldhave been"out the door"without regard to his havingtestified.I therefore find that Cepeda was unlawfully dis-charged in violation of Section 8(a)(1) of the Act.96 Ifind,moreover,that by the totality of his remarks infiring Cepeda,C.J. communicated to Cepeda the messagethat his having testified was the reason he was beingfired and that those remarks independently violated Sec-tion 8(a)(1) of the Act.I therefore reach these summaryCONCLUSIONS OF LAW1.Whetherconsidered as separate entities or as alterego operations Barnard and FSI are employers engagedin commerce within the meaning of Section2(6) and (7)of the Act.2.Local 669 and Local 709are each labor organiza-tions within the meaning of Section2(5) of the Act.3.At alltimes material,by virtue ofitshaving desig-nated National Automatic Sprinkler&FireControl As-sociation,Inc. (Association)as its agent for purposes ofcollective bargainingwith Local669, Barnard has beenbound to a series of consecutive collective-bargainingagreements negotiatedby theAssociationwith Local669, including the one currently effective,by its terms,from 1 April1985, through 31 March 1988.4.At alltimes material Local 669 has been entitled tothe "limited"bargaining rights and status under Section9(a) of theAct as envisioned inDeklewa,as the repre-sentative in a unit consisting of employees of employer-members of the Association,including employees of Bar-nard,who performed work whichwas covered by theseries of labor agreements referred to above in conclu-sion3 and whodid sowithin Local669's territorial juris-diction.95Wright Line,251 NLRB 1083 (1980),enfd.662 F.2d 899 (1st Cir.1981), cert. dented 455 U.S. 989 (1982). See alsoTransportationManage-ment Corp.,462 U S. 393 (1983) (approvingWright Linetests)99 Since theremedy would be no different, I do not decide whetherCepeda's discharge also constituted unlawful discriminationwithin themeaning of Section 8(ax3) of the Act5.Commencing in or about September 1983, FSI wasactivated as a disguised continuance of that division ofBarnard's operationswhich Local669 represented, andFSI is, therefore,an alter ego of Barnard.6.By virtue of its status as Barnard's alter ego, FSI isbound,and has been bound at all times material since its1983 activation,to the same labor agreementswith Local669 to which Barnard has been bound,and Local 669 hasbeen the collective-bargaining representative of FSI'semployees working within Local 669's jurisdiction to thesame extent as it has been the representative of Barnard'semployees.7.At alltimes since FSI's activation in 1983 when ithas performed work within Local 669's jurisdiction,Barnard/FSI, as alter egos,have unilaterally failed andrefused to accord recognition to Local 669 as the repre-sentative of employees in the unit covered by the laboragreements,and have refused to honor or apply to thoseemployees the wages,fringe benefits,and other termsand conditions of employment established in those agree-ments; by those acts and defaults,and by each of them,Barnard/FSI have failed and refused to bargain collec-tively in good faith with Local 669, in violation of Sec-tion 8(a)(5) and 8(d) of the Act, and, derivatively, ofSection 8(a)(1) of the Act.8.On 17 May 1985,FSI discharged employee CharlesCepeda because he had testified in an arbitration pro-ceedingfor Local 709 and, throughits agent,C. J. Lind-ley, told Cepeda that he was being fired for having sotestified;by those acts,and by each of them,FSI hasinterfered with,restrained, and coerced employees in theexercise of the rights guaranteed them in Section 7 of theAct, in violation of Section 8(a)(1) of the Act.REMEDYHaving found that Barnard/FSI are alter egos and thatthey committed unfair labor practices substantially as al-leged in the complaint,Ifind that the Board shouldorder them to cease and desist therefrom97 and to takecertain other affirmative action required to fully restorethe status quo ante their unlawful acts.I have thereforeprovided in my recommended Order that, consistentwithDeklewa,Barnard/FSI confer recognition on Local669 as the collective-bargaining representative of theiremployees performing work in the unit covered by the1982-1985 and 1985-1988 labor agreements with Local669, and that they be jointly and severally liable formaking whole all such unit employees employed by FSIwithin Local 669's jurisdiction at any time since FSI's re-activation on or about 1 September 198398 for any losses97 Because the conduct of Barnard and FSI evidenced a wholesale andpervasive rejection of the principles of collective bargaining and therebystruck at the heart of the rights guaranteed to employees by Section 7 ofthe Act, I have recommended a "broad" cease-and-desist order.98 While the proof adduced at trial shows that FSI performed workwithin Local 669's jurisdiction on three occasions in midsummer 1984,the question whether it performed work in Local 669'sjurisdiction atother times before or after midsummer 1984 was not expressly litigated Iwould therefore leave to the compliance stage the determination whetherFSI has done additional work since its activation within Local 669'sjuris-diction for which Barnard/FSI should be required to make employeeswhole. BARNARD ENGINEERING CO.they may have suffered,including expenses,99 as a con-sequence of Barnard's and/or FSI's failure to honor andapply those agreements to them,100 with appropriate in-terest.1101Counsel forBarnard/FSI resist any make-whole orderwhich goes beyond 6 months beforeLocal669 filed theSection 8(a)(5) charge.They rely on the Board's state-ment inAl Bryantthat"our normal remedy for violationsof this nature is limited to the 10(b) period.We see noreason to extend the remedy beyond that period in thiscase."260 NLRB at 128. I findAl Bryantinapposite; theviolations found therein were all "continuing"violationsoccurring within the 10(b) period.Here, unlikeBryant,the statue was tolled by Barnard/FSI's fraudulent con-cealment which began as early as November 1983, whenLes firstdenied any knowledgeof FSI'soperation inconversation with Local 709 agent Hosey,' and that pat-tern of concealment persisted throughout the subsequentyears-until the eve of the this trial-throughout whichLocal 709 and Local 669 were repeatedly rebuffed, liedto, or misledby Lesas they diligently sought to extractdetails from him about Barnard/FSI's interrelationships.Accordingly,the governing rule is thatset forthin, e.g.,Don Burgess Construction,supra("we find that since thelimitations period had been tolled with respect to thecause of action it must also be tolled with respect to theremedy.To findotherwise would permit Respondents toescape from providing a full remedy as a result of thesuccessful concealment of their unlawful conduct. Thiswould contravene the equitable principles which allowthe limitations period to be tolled in cases of fraudulentconcealment." 227 NLRB at 766). See alsoPacific Inter-com Co.,supra,255 NLRB at 185;Pullman Building Co.,251NLRB 1048(1980), enfd.mem. 691 F.2d 507 (9thCir. 1980).I have also provided that Barnard/FSI shall be liable,jointly, and severally,tomake whole the trusts estab-lished in the 1982-1985 and 1985-1988 labor agreements°8 See,e.g,Kraft Plumbing & Heating,252 NLRB 891 in. 2 (1980),enfd. 661 F.2d 940 (9th Cir. 1981).100 See generallyOgle Protection Service,183 NLRB 682 (1970).101 Interest on any make-whole amountsfound to bedue and owinghere shallbe computedin accordancewith principles set forth inFloridaSteel Corp,230 NLRB 651 (1977);see also IsisPlumbing,138 NLRB 716(1962).253for any losses suffered by those trusts as a consequenceof Barnard's or FSI's failure to make payments and con-tributions for unit employees working within Local 669'sjurisdiction since 1 September 1983.102 I have furtherprovided that Barnard and/or FSI shall honor and applyfor future purposes to all unit employees working withinLocal 669's jurisdiction the terms and provisions of the1985-1988 labor agreement,untilthatagreement expires,or until Local 669 shall have become decertified, as con-templated inDeklewa.103 I have also provided that FSIshall offer full reinstatement to Charles Cepeda to theposition he occupied immediately before he was unlaw-fully discharged,104 and that Barnard and FSI shall bejointly and severally liable to Cepeda for backpay, withinterest,105 for any losses he may have suffered as aresult of his discharge.[Recommended Order omitted from publication.]108 The question of possible interest owing by Barnard and/or FSI tothe trusts shall be left to the compliance stage.See generallyMerryweather OpticalCo.,240 NLRB 1213 (1979).1103 Absent.Local 669's specific demand,nothing herein is to be con-strued to operate to deprive any such unit employees of any benefits al-ready conferred as a consequence of any unilateral departures or changesmade by Barnard and/or FSI from the terms and conditions of unit em-ployment set forth in either the 1982-1985 or 1985-1988 labor agreementswith Local 669.Bellingham Frozen Foods,237 NLRB 1450, 1467 fn. 30(1978), enfd. 626 F.2d 674 (9th Cir 1980),cert.denied 449 US. 1125(1980).Sed alsoAlondraNursingHome &ConvalescentHospital,242NLRB 595 fn.1 (1979), enfd.mem. sub nom.GardenaBuenaVentura Inc.Y.NLRB,618 F.2d 115(9th Cir.1980);Stewart Granite Enterprises, 255NLRB 576 (1981).104 Counsel for Barnard/FSI contend that reinstatement is an inappro-priate remedy where Cepeda was "unfit"for further employment,relyingon cases in which various courts of appeal have refused to enforce rein-statement remedies on similar grounds(NLRBv.Western Clinical Labora-tory,571 F.2d 457(9th Cir.1978),NLRB Y. Apico Inns of California,512F.2d 1171).Ido not find this case to be comparable to the ones justcited, for here it is clear that FSI had decided for its own reasons not toadhere to its warning to Cepeda,made 5 months earlier,that any furtherunsatisfactory performance on his part would cause him to go "out thedoor";rather,despite evidence showing that on 10 May,Cepeda hadonce again failed to satisfy his current supervisor,FSI managers never-theless decided to allow him to continue working,and did not changetheirmind until Cepeda appeared as a witness for Local 709 in the 16May arbitration session. And even if the appellate decisions relied on byBarnard/FSI were on all fours with this one,Iam bound to adhere toBoard precedent unless and until that precedent is reversed by the Su-preme Court.Iowa Beef Packers,144 NLRB 615 (1963), Waco, Inc., 273NLRB 746, 749 fn.14 (1984).105 F.W. WoolworthCa, 90 NLRB 289 (1950); see alsoFlorida SteelCorp.,supra;Isis Plumbing,supra